Exhibit 10.1

 

 

 

 

 

 

 

 

Purchase and Sale Agreement

 

AMONG

 

MAPLEWOOD APARTMENTS, LLC

RES APARTMENTS, LLC

BRIGHTON VILLAGE APARTMENTS, L.L.P.

MASARA PROPERTIES LIMITED PARTNERSHIP

GEORGETOWN COURT LIMITED PARTNERSHIP

MAURICE FILISTER PROPERTIES LP

ROSEDALE ESTATES NORTH, LLC

VALLEY VIEW APARTMENTS, LLC

 

as Sellers

 

and

 

STERLING PROPERTIES, LLLP

 

 

as Purchaser

 

--------------------------------------------------------------------------------

 

Purchase and Sale Agreement

 

This Purchase and Sale Agreement (“Agreement”) made and entered into as of
November ____, 2014 (the “Effective Date”), by and among those signatories
listed on the signature pages hereto as “Sellers” (each a “Seller” and,
collectively, the “Sellers”) and STERLING PROPERTIES, LLLP, a North Dakota
limited liability limited partnership (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Sellers own certain multi-family residential projects located at the
sites described on Exhibit A hereto.

 

WHEREAS, Sellers desire to sell to Purchaser and Purchaser desires to purchase
from Sellers the “Properties”, as defined in Section 1.2, on the terms and
conditions herein set forth.

 

NOW THEREFORE, in consideration of the foregoing, and in consideration of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and Purchaser hereby agree as follows:

 

Article 1
Purchase and Sale

1.1Agreement of Purchase and Sale.  Subject to the terms and conditions
hereinafter set forth, Sellers agree to sell and convey to Purchaser and
Purchaser agrees to purchase from Sellers the following:

(a)each and all of those certain tracts or parcels of land more particularly
described on Exhibit A, together with all and singular the rights and
appurtenances pertaining to each such property, including any right, title and
interest of Sellers in and to adjacent streets, alleys, or rights-of-way (the
“Land”);

(b)the buildings, structures, fixtures and other improvements now or as of the
“Closing Date”, as defined in Section 9.1, located on any of the Land
(collectively, the “Improvements”);

(c)all of Sellers’ right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, including specifically,
without limitation, all appliances, furniture, carpeting, draperies and
curtains, tools and supplies, and any other items of personalty owned by Sellers
and used exclusively in connection with the operation of the Land or the
Improvements and all of Sellers’ interests in assignable leases of equipment
used in connection with the operation of the Land or the Improvements
(collectively, the “Personal Property”);

(d)all of Sellers’ right, title and interest in and to all agreements pursuant
to which any portion of the Land or Improvements is used or occupied by anyone
other than





1

--------------------------------------------------------------------------------

 



Sellers, (collectively, the “Leases”), including any and all security deposits
with respect to the Leases; Purchaser acknowledges that the Leases may change
pursuant to Section 7.2 hereof;

(e)all of Sellers’ right, title and interest in and to all assignable contracts
and agreements (collectively, the “Service Contracts”) listed and described on
Exhibit B, relating to the upkeep, repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date;

(f) all assignable warranties and guaranties existing with respect to the
Improvements or the Personal Property and all assignable trade names and
trademarks (except to the extent provided in Section 1.4(d)), licenses, permits,
air rights, certificates of occupancy, signs, telephone listings and numbers
(collectively, the “Intangibles”); and

(g)all leasing and property files and records which are maintained in connection
with the continuing operation, leasing, service, repair and maintenance of any
of the Properties and all environmental reports, surveys, architectural,
structural, mechanical and electrical plans and specifications relating to any
of the Properties that are owned by any Seller and in the possession or under
the control of any Seller or reasonably available to Seller (the “Property
Records and Plans”); provided however, for the avoidance of doubt, Property
Financial Records, as hereinafter defined, shall not be sold or conveyed to
Purchaser and shall constitute part of the Excluded Property, as hereinafter
defined.

1.2Property Defined.  The Land, the Improvements, the Personal Property, the
Leases, the Service Contracts, and the Intangibles constituting any single
multi-family residential project is referred to herein as a “Property” and all
of the Land, the Improvements, the Personal Property, the Leases, the Service
Contracts and the Intangibles comprising all such multi-family residential
properties are collectively referred to herein as the “Properties.”

1.3Real Property Defined.  The Land and the Improvements are sometimes referred
to collectively as the “Real Property.”

1.4Excluded Property.  Notwithstanding anything contained herein to the
contrary, the Purchaser is only purchasing the Property and without limitation
of the foregoing, and for the avoidance of doubt, the following property or
property interests are specifically excluded from the Properties to be sold,
conveyed and transferred to Purchaser hereunder (the “Excluded Property”):

(a)cash, cash equivalents, any of Sellers’ banking and financial institution
accounts and deposits and safety deposit boxes;

(b)the rights of Harvey Filister and Filister Enterprises to occupy certain
portions of that Property commonly referred to as “Georgetown Court Apartments”
as more particularly set forth in Section 15.21 hereof;

(c)any and all financial statements, financial records, books and records,
operating statements, tax returns and other similar statements, records or
information pertaining to the financial performance and operation of the
Property (the “Property Financial Records”);





2

--------------------------------------------------------------------------------

 



(d)trade names, trademarks, service marks, internet sites, domain names and
logos with respect to “Filister” or “Filister Enterprises” or substantially
similar names;

(e)that certain vacant land located near the project commonly referred to as
“Rosedale Estates South” as more particularly described on Exhibit C hereto; and

(f)any other items of property set forth on Exhibit C hereto.

1.5Permitted Exceptions.  The Properties will be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article 3
hereof (the “Permitted Exceptions”).

Article 2
Purchase Price & Earnest Money

2.1Purchase Price.  The purchase price for the Properties (the “Purchase Price”)
is $103,300,000.

2.2Payment of Purchase Price.  The Purchase Price is payable in full at Closing,
without reduction, adjustment or setoff (other than as expressly authorized with
respect to the Earnest Money set forth in Article 2 and the closing adjustments
and prorations set forth in Article 9), by Federal Reserve wire transfer of
immediately available funds to the escrow account of Title Insurer for the
benefit of Sellers or to such other account or accounts designated by Sellers in
writing to Purchaser at or prior to Closing.

2.3Allocation of Purchase Price.  Sellers and Purchaser hereby agree that the
Purchase Price shall be allocated among the Properties as set forth on Exhibit D
hereto.

2.4Earnest Money.

(a)Within two (2) business days after the Effective Date, Purchaser shall: (i)
deposit with First American Title Insurance Company, 801 Nicollet Mall, Suite
1900, Minneapolis, Minnesota, as escrow agent (the “Title Insurer”), the sum of
$800,000 (the “Initial Deposit”) as earnest money (together with any and all
interest earned thereon, the “Earnest Money”) in immediately available funds by
Federal Reserve wire transfer or cashier’s check; and (ii) pay to Sellers in
immediately available funds by Federal Reserve wire transfer or cashier’s check
the sum of $200,000 as a signing bonus which signing bonus shall be
non-refundable to Purchaser notwithstanding termination of this Agreement by
Purchaser (the “Signing Bonus”).  The Title Insurer shall invest the Earnest
Money in U.S. government insured interest-bearing accounts satisfactory to
Purchaser.  Such account shall have no penalty for early withdrawal, and
Purchaser accepts all risks with regard to such account.  Within two (2)
business days after the date that Purchaser delivers the Acceptance Notice
pursuant to Section 4.7 below, Purchaser shall deposit with the Title Insurer an
additional sum of $1,000,000 as additional earnest money (the “Additional
Earnest Money”).  Once the Additional Earnest Money is deposited with the Title
Insurer, the term “Earnest Money” as used in this Agreement shall mean the
Initial Deposit and the Additional Earnest Money, collectively, and all interest
earned thereon.

 





3

--------------------------------------------------------------------------------

 



(b)All Earnest Money will be applied at Closing as a credit to the Purchase
Price or otherwise disbursed as set forth in this Agreement.

Article 3
Title and Survey

3.1Sellers’ Title and Survey Deliveries.  Sellers shall, at Sellers’ sole,
expense, within seven (7) days after the Effective Date, deliver to Purchaser:

(a)copies of any existing policies of title insurance for any of the Properties
that any Seller may have in its possession or under its control; and

(b)copies of any survey of any Land that any Seller may have in its possession
or under its control.

Purchaser shall coordinate with Sellers to obtain an update of the Existing
Surveys (the “Updated Surveys’) at Purchaser’s expense.

3.2Title Examination and Survey. Sellers shall, at Sellers’ sole expense, within
fifteen (15) days after the Effective Date, obtain and deliver to Purchaser (i)
a title insurance commitment (the “Title Commitment”) issued by the Title
Insurer, pursuant to which the Title Insurer shall agree to issue to Purchaser
an ALTA owner’s policy of title insurance (the “Title Policy”) in the amount of
the Purchase Price, insuring marketable fee simple title to the Real Property
vesting in Purchaser upon recording of the Deeds, subject only to the Permitted
Exceptions; and (ii) complete, legible copies of all exception instruments
listed in the Title Commitment.  Purchaser shall complete its examination of
title to the Properties, including, without limitation, matters of survey
disclosed by the Updated Surveys, prior to the expiration of the Inspection
Period (as hereinafter defined) (the “Title Review Period”).  Prior to the
expiration of the Title Review Period, Purchaser shall notify Sellers in writing
of any objections that Purchaser has to the title to the Properties as reflected
in the Title Commitment and the Updated Survey (“Title Objections”).  Sellers
shall have the right, but not the obligation, to cure any matters objected to by
Purchaser; provided that (whether or not identified in the Title Objections) (i)
Sellers shall be required, at Closing, to cause any mortgage, deed of trust or
other encumbrance securing payment of indebtedness to be satisfied of record,
cause any mechanic’s, materialman’s or supplier’s liens to be satisfied of
record, and (ii) Sellers shall, at their sole cost and expense, deliver or cause
to be delivered to Title Insurer such affidavits, as are reasonably and
customarily required by the Title Insurer to deliver the Title Policy without
the standard exceptions relating to rights of parties in possession (other than
the rights of Tenants, as tenants only, under the Leases), mechanic’s liens, and
easements or claims of easements not of record.  Sellers shall use good faith
efforts to, within ten (10) business days after Sellers’ receipt of the Title
Objections, inform Purchaser in writing whether it elects to cure or remove such
Title Objections prior to Closing.  If, within ten (10) business days after
Sellers’ receipt of the Title Objections, Sellers fail to notify Purchaser that
they elect to cure or remove such Title Objections prior to Closing, Purchaser
may either (i) terminate this Agreement within two (2) business days thereafter
(in which case Purchaser shall be entitled to a return of the Earnest Money), or
(ii) waive such Title Objections.  In the event Purchaser terminates this
Agreement pursuant to clause (i) because of Seller’s failure or unwillingness to
cure any Title Objection that, if left





4

--------------------------------------------------------------------------------

 



uncured, makes any title to the Property unmarketable or uninsurable, Purchaser
shall be entitled to a return of the Earnest Money and a refund of the Signing
Bonus.  In the event Purchaser does not elect to terminate this Agreement as set
forth in the preceding sentence, all Title Objections and all other matters
affecting title to the Property reflected on the last Title Commitment issued
prior to the expiration of the Inspection Period and on the Updated Survey,
which Sellers have not otherwise elected in writing to cure or is obligated to
cure as provided in this Section, shall constitute permitted title exceptions
approved by Purchaser (the “Permitted Exceptions”) for all purposes of this
Agreement.

3.3Subsequent Title Defects.  In the event any adverse matter affecting title to
the Properties arises or is first disclosed to Purchaser after the expiration of
the Title Review Period (a “Subsequent Title Defect”), and Purchaser did not
have notice of such matter as of the end of the Inspection Period, then the
following provisions shall apply:

(a)If the matter is one which was caused by an act or omission by Sellers and
can be cured solely by the payment of money, then Sellers shall be obligated to
cure such title defect not later than Closing by either discharging the matter
by payment, posting a bond for payment, or by causing Title Insurer to
affirmatively inure over the matter.

 

(b)In the event the matter is not of the type described in Section 3.3(a),
above, Purchaser shall notify Seller within three (3) days of the date it
becomes aware of the Subsequent Title Defect and Seller shall, within three (3)
days after Sellers’ receipt of the notice of Subsequent Title Defect, inform
Purchaser in writing whether it elects to cure or remove such Subsequent Title
Defect prior to Closing.  If the Sellers do not elect to cure such matter, then
Purchaser must elect to either (i) to terminate this Agreement, in which case
the Earnest Money will be refunded in full to Purchaser, and thereupon this
Agreement shall be null and void and of no further force and effect whatsoever,
except for the terms of this Agreement which expressly survive termination by
Purchaser; or (ii) to waive such title defect and proceed with Closing pursuant
to the terms and conditions hereof without offset or other credit or adjustment
to the Purchase Price.  In the event Purchaser elects to terminate pursuant to
the preceding clause, (i) Purchaser must provide Sellers with prompt written
notice of such election not later than three (3) business days after written
notice to Purchaser of such Subsequent Title Defect, but in no event later than
Closing.  In the event Purchaser terminates this Agreement pursuant to clause
(i) because of Seller’s failure or unwillingness to cure any Subsequent Title
Defect that, if left uncured, makes any title to the Property unmarketable or
uninsurable, Purchaser shall be entitled to a return of the Earnest Money and a
refund of the Signing Bonus.  A failure to make an affirmative election to
terminate pursuant to the preceding clause (i) shall be deemed an election
pursuant to clause (ii) to waive such matter.

 

Article 4
INFORMATION, INSPECTION AND FINANCING

4.1Sellers Deliveries.  Sellers have made available, or within ten (10) business
days after the Effective Date will make available, to Purchaser the “Information
Documents”, as hereinafter defined, to the extent the same are in the possession
or under the control of any of Sellers.  Information Documents means:





5

--------------------------------------------------------------------------------

 



(a) a copy of the current (as of the date of delivery) (i) rent roll for each
Property, (ii) one or more schedules of the Leases on each Property which
singularly or collectively set forth the duration of each Lease, the rent
payable under each Lease, the security or other deposit held pursuant to such
Lease, and the status of rental payments under such Lease (the items set forth
in clauses (i) and (ii) hereinafter collectively referred to as the “Rent
Roll”), and (iii) a list of all delinquent rents.

(b)access, at the management offices of each of the Properties, to copies of the
Leases and all of the tenant files relating to the Leases and the use and
occupancy by the tenants under the Leases for the respective Property;

(c)copies of the Service Contracts;

(d)unaudited monthly profit and loss statements for each Property for January
2012 through the month end immediately preceding the date hereof;

(e)copies of real estate tax statements for taxes payable in 2012, 2013 and
2014;

(f)copies of all environmental reports, architectural and engineering studies
and reports, and other reports by third-party consultants pertaining to the
environmental condition of the Real Property, the structural condition of the
Real Property, the condition of the building systems within the Improvements,
and other matters pertaining to the Real Property (the “Third-Party Reports”);

(g)copies of any notices of violations of any federal, state, municipal or other
health, fire, building, zoning, safety, environmental protection or other
applicable codes, laws, rules, regulations or ordinances relating or applying to
the Real Property;

(h)copies of utility bills for each Property for the most recent twelve (12)
months;

(i)a listing of capital improvements to each Property costing more than $5,000
made between January 2012 and the date hereof;

(j)copies of all current licenses, permits (including pool permits) and
authorizations required for the operation of each Property; and

(k)copies of any warranties or guaranties relating to any Improvements or
Personal Property.

Property Records and Plans, if and to the extent available, will be located
on-site for review by Purchaser.  Within three (3) business days after receipt
of a written request from Purchaser, Sellers will provide such other information
relating to the Property that is specifically requested by Purchaser of Sellers
before the expiration of the Inspection Period to the extent such information is
in the possession or control of Sellers or reasonably available to Sellers.

 





6

--------------------------------------------------------------------------------

 



4.2Reliability of Information.  The Information Documents, Property Records and
Plans and any additional information requested by Purchaser are being furnished
to Purchaser for information purposes only and Sellers make no representation or
warranty of any kind or nature as to the reliability or accuracy thereof except
as otherwise expressly provided herein.  Purchaser further acknowledges and
agrees that it is accepting the Information Documents and other documents with
the understanding that some or all of the information therein has been compiled
by persons and entities other than Sellers, and Sellers have not certified and
do not independently certify that the information contained therein is true,
correct or complete in any respect.  With respect to the Third-Party Reports,
Purchaser further acknowledges and agrees that it understands and has been
informed by Sellers that Sellers have not and do not adopt or ratify the
findings of the Third-Party consultants that prepared the Third-Party Reports,
do not represent that the Third-Party Reports are accurate in all respects, and
do not warrant or represent that the Third-Party Reports can or should be relied
upon by Purchaser in making its investment decisions concerning any of the
Properties.

4.3Inspection Period Defined.  As used in this Agreement, the term “Inspection
Period” means the period commencing on the Effective Date and ending at 5:00
p.m., Central Time on the thirtieth (30th) day following the Effective Date.

4.4Purchaser’s Obligation to Inspect.  During the Inspection Period, Purchaser
agrees that it will inspect the Properties and otherwise use due diligence to
determine the suitability of the Properties as an investment by Purchaser, at
its sole cost and expense.  In addition to such other activities that Purchaser
may determine to be appropriate to carry out such due diligence, Purchaser may
do any or all of the following activities: (a) examine the books and records
with respect to each Property; (b) interview the principal maintenance
supervisor with respect to the operation and management of the Improvements for
each Property; (c) examine the physical structures and components of the
Improvements, including, without limitation, the life safety systems,
electrical, mechanical, and HVAC systems; (d) conduct studies to determine that
each Property and the operation thereof complies with all requirements of all
governmental agencies and authorities having jurisdiction with respect thereto,
including, without limitation matters of zoning, building code compliance and
compliance with the Americans with Disabilities Act; (e) make such studies and
investments, conduct such tests and surveys and engage such independent
contractors, environmental engineers, environmental consultants, and experts as
necessary to enable Purchaser to evaluate any and all environmental risks
associated with the ownership and operation of the Real Property and its
compliance with “Environmental Laws” (as defined in Section 5.7); and (f)
otherwise conduct a complete and thorough investigation and examination of the
Properties.  To the extent Purchaser does not currently have available its own
employees who are competent to conduct such examinations and inspections,
Purchaser shall retain such consultants, independent contractors and other
professional advisors as Purchaser deems necessary.  Purchaser’s access to the
Properties shall be governed by the Access Agreement dated October 9, 2014 by
and between GOLDMARK Property Management, Inc., an affiliate of Purchaser, and
Sellers (the “Access Agreement”).  To the extent the provisions of this
Agreement and the Access Agreement conflict, the Access Agreement shall control.

4.5Financial Information.  Sellers acknowledge that Purchaser is subject to the
reporting requirements of the Securities Exchange Act of 1934. In the event
Purchaser will be





7

--------------------------------------------------------------------------------

 



required to file a Current Report on Form 8-K (including any required exhibits,
financial statements or audit opinion, if applicable) with the U.S. Securities
and Exchange Commission (the “SEC”) due to the acquisition of the Properties,
Sellers agree to provide Purchaser with financial information regarding the
Properties; provided, however, that Sellers shall not be responsible for
reviewing, signing, consenting to, or in any other way responsible for the
content of, the Form 8-K or any exhibits or financial statements filed
therewith, nor shall Sellers be required to sign any certifications or other
supporting documents requested by Purchaser’s auditors.  The financial
information required may include, to the extent available, balance sheets and
statements of income, statements of cash flow and statements of changes in
equity for Sellers, bank statements, operating statements, general ledgers, cash
receipts schedules, invoices for expenses and capital improvements, insurance
documentation, and accounts receivable aging related to the Property
(collectively, the “Financial Information”).  Sellers agree to use commercially
reasonable efforts to cooperate with Purchaser in providing property records and
financial information that Purchaser may require in order to prepare the Form
8-K; provided, however, that Sellers shall not be required to incur any
additional cost or expense in connection with providing any of the information
described in this Section 4.5.  The provision of information described in this
Section 4.5 by Sellers shall not be deemed to alter or expand in any way the
representations and warranties of the Sellers in this Agreement.  This Section
4.5 shall survive the Closing for a period of ninety (90) calendar days
following the Closing Date.

4.6Purchaser’s Right to Terminate Prior to Expiration of Inspection Period;
Requirement of Acceptance Notice.  At any time prior to the expiration of the
Inspection Period, Purchaser, in Purchaser’s sole and absolute discretion, will
have the right to elect to terminate this Agreement if Purchaser determines that
any of the Properties are not suitable to Purchaser for any reason or for no
reason.  Any such election must be in writing, made on or before the expiration
of the Inspection Period, and upon receipt thereof by Sellers and Title Insurer,
the Earnest Money will be refunded in full to Purchaser, and this Agreement
shall be null and void and of no further force and effect whatsoever, except for
the terms of this Agreement which expressly survive termination.  If Purchaser
does not wish to terminate this Agreement effective as of the expiration of the
Inspection Period, Purchaser shall deliver to Sellers, prior to the expiration
of the Inspection Period, a written notice of acceptance of the Properties
(“Acceptance Notice”).  If Purchaser fails to timely deliver the Acceptance
Notice to Sellers as provided by this Section 4.6, then the Earnest Money will
be refunded in full to Purchaser, and this Agreement shall be null and void and
of no further force or effect whatsoever, except for the terms of this Agreement
which expressly survive termination.

4.7Continuing Agreement.  If Purchaser delivers the Acceptance Notice to Seller
prior to the expiration of the Inspection Period, then:  (a) this Agreement will
remain in full force and effect, and (b) Purchaser will be deemed to have
accepted each of the Properties on an “As Is” basis, subject only to the terms
of this agreement, and (c) except as provided in Section 3.3, Purchaser will be
deemed and agreed to accept title to the Properties subject to the Permitted
Exceptions.  If Purchaser delivers the Acceptance Notice to Sellers prior to the
expiration of the Inspection Period, then Sellers’ sole obligation with respect
to the physical condition of the Properties will be to deliver possession
thereof to Purchaser in substantially the same physical condition, normal wear
and tear excepted, as existed as of the date on which the Acceptance Notice is
delivered to Sellers (the “Acceptance Date”).  Purchaser has agreed to accept
possession of each of the Properties at Closing on an “As





8

--------------------------------------------------------------------------------

 



Is” basis.  Sellers and Purchaser agree that the properties will be sold “As Is”
and except as expressly set forth IN ARTICLE 5 (and subject to the limitations
SET FORTH IN SECTION 15.17), such sale will be without representation or
warranty by SellerS of any kind or nature, express or implied (including,
without limitation, warranties or representations of past performance, income
potential, operating expenses, uses, merchantability or fitness for a particular
purpose), and sellers hereby disclaim and renounce any such representation or
warranty.

 

4.8“AS IS” Defined.  As used in this Agreement, the term “As Is” means, as the
Properties exist as of the expiration of the Acceptance Date, including, without
limitation, all faults, defects, claims, liens, and other conditions of every
kind or description with respect to (a) physical and environmental condition of
the Properties, including defects seen and unseen, patent and latent, and
conditions natural and artificial, (b) the Permitted Exceptions, (c) the Service
Contracts, (d) the financial operation of the Properties, (e) compliance with
all laws, ordinances, rules and regulations to which any of the Properties are
subject, (f) all claims, demands, actions or causes of action that relate in any
way to any of the Properties or the ownership or operation thereof, whether
known or unknown, and (g) all other matters related in any way to the ownership
and operation of any of the Properties, whether known or unknown.

4.9.Confidential Information.  Purchaser acknowledges and agrees that Sellers,
and certain of their affiliates  may have the following confidential information
concerning the Properties:  state and federal income tax returns and filing
information, internal evaluations and appraisals, loan files pertaining to
mortgage financing obtained or considered for the Properties by Sellers or their
agents, advisors, and contractors, personnel files related to present and past
employees of Sellers and their affiliates, and privileged attorney-client
communications.  Purchaser hereby disclaims any interest in examining any such
confidential information and agrees that such information does not constitute a
part of the Information Documents and that the withholding of such information
is not in violation of any duty or obligation owed to Purchaser under this
Agreement or otherwise, regardless of the content thereof.

4.10Information from Agents.  In making its investment decisions with respect to
the Properties, including its decision to elect or not elect to terminate this
Agreement during the Inspection Period, subject to the terms of Section 15.1 of
this Agreement, Purchaser may interview Sellers’ maintenance supervisors, the
other parties to the Service Contracts, and, with Sellers’ prior written
consent, Sellers’ employees.  Although Sellers are willing to cooperate with
Purchaser in connection with its due diligence activities and will instruct
Sellers’ employees to cooperate with Purchaser and its agents, contractors and
consultants, Sellers are unwilling to sell the Properties to Purchaser unless
there is a clear understanding among the parties hereto that Sellers shall not
have any liability with respect to any opinions, statements, warranties,
representations, or other information furnished to Purchaser by any third party
regarding any of the Properties including, without limitation, any such
employees, agents, contractors, and/or investment advisors.  Accordingly,
Purchaser releases and discharges Sellers from any and all damage, injury, or
loss suffered by Purchaser as a result of: (a) any and all such statements,
information, opinions and other matters furnished by any such parties with
respect to the





9

--------------------------------------------------------------------------------

 



Properties and (b) any omission to disclose information or withholding of
information by any employees, agents, contractors, and investment advisors of
Sellers.

 

4.11Financing Period Defined; Purchaser’s Right to Terminate Prior to Financing
Deadline.  Purchaser shall have a period of time (the “Financing Period”) within
which to promptly apply for, and thereafter use commercially reasonable efforts
to obtain, satisfactory financing for Purchaser’s acquisition of the Properties
pursuant to this Agreement.  The Financing Period shall begin on the Effective
Date and shall continue until 5:00 p.m. Central Time on the thirtieth (30th) day
following the Effective Date (the “Financing Deadline”).  If Purchaser is unable
to obtain such satisfactory financing by the Financing Deadline, then Purchaser
shall, on or prior to the Financing Deadline, notify Sellers and Title Insurer
in writing (the “Financing Notice”) that Purchaser has not obtained satisfactory
financing and has elected to terminate this Agreement, whereupon this Agreement
will be deemed terminated by Purchaser effective as of the date of the Financing
Notice, the Earnest Money will be refunded in full to Purchaser and this
Agreement shall be null and void and of no further force and effect whatsoever,
except for the terms of this Agreement which expressly survive
termination.  Purchaser’s failure to timely deliver a Financing Notice to
Sellers as provided by this Section 4.11 shall conclusively be deemed
Purchaser’s waiver of its right to terminate this Agreement pursuant to this
Section 4.11.

Article 5 
Sellers’ Warranties & Representations

Sellers hereby represent and warrant to Purchaser that:

 

5.1Seller’s Authority.  Each Seller: has been duly organized and is validly
existing under the laws of the State of Minnesota; is duly qualified to do
business and is in good standing in the State of Minnesota; and has full right,
power and authority to enter into this Agreement and to transfer the Properties
as provided in this Agreement and to carry out Purchaser’s obligations
hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken.  The consummation of the transactions
contemplated hereby will not violate any laws or any agreements or obligations
by which any Seller is bound.  The person signing this Agreement on behalf of
each Seller is authorized to do so and may bind such Seller without the joinder,
consent, or cosignature of any other person.

5.2No Litigation.  Except as set forth on Exhibit F attached hereto, to Sellers’
and Sellers’ immediate predecessors in interests knowledge, there is no action,
suit, arbitration, claim, unsatisfied order or judgment pending against any of
the Properties or the transactions contemplated by the Agreement, wherein any
Seller is a plaintiff, defendant or other named party, which if adversely
determined, could individually or in the aggregate reasonably be expected to
materially and adversely affect the Properties or the operation thereof or
interfere with the consummation of the transaction contemplated by this
Agreement.

5.3The Leases.  A Seller is the lessor landlord or landlord or the successor
lessor or landlord under each of the Leases. Except as set forth in the Rent
Roll (as the same may be updated from time to time), and except as set forth on
Exhibit B, there are no other leases or





10

--------------------------------------------------------------------------------

 



occupancy agreements to which any Seller is a party affecting any of the Real
Property and there are no adverse parties or other parties in possession of any
of the Real Property except for the tenants set forth therein and their
guests.  There are no lease brokerage agreements, leasing commission agreements,
or other agreements providing for payments of any amounts for leasing activities
or procuring tenants with respect to any of the Real Property other than as
disclosed in Exhibit B.

 

5.4Notices of Violations or Actions.  Except as set forth on Exhibit G, neither
Sellers, nor Sellers’ immediate predecessors in interest, have received any
written notification from any governmental or public authority, nor do Sellers
have knowledge that any of the Real Property is in violation of any applicable
fire, health, building, use, occupancy, zoning or other similar laws, statutes,
ordinances, directives, orders, regulations and requirements affecting any of
the Real Property, where such violation remains outstanding and, if unaddressed,
would have a material adverse effect on the use of any of the Properties as
currently owned and operated.  Sellers do not have knowledge nor have Sellers
received, prior to the Effective Date, any written notification from any
governmental or public authority that any of the Real Property is the subject of
any pending or threatened condemnation proceedings.  Seller is proceeding with
remedying those violations identified on Exhibit G.

5.5Other Agreements.  Sellers have not entered into any currently effective
agreement, other than this Agreement, to convey title to any of the Properties
or any part thereof.

5.6Environmental Matters.  Except as set forth in any environmental assessment
reports in Sellers’ possession and delivered to Purchaser or as set forth on
Exhibit H hereof or as otherwise disclosed in writing to Purchaser prior to the
date hereof (i) neither Sellers, nor Sellers’ immediate predecessors in
interest, have during the past ten (10) years, received any written notification
with respect to the Real Property that any governmental or quasi-governmental
authority has determined that there are any violations of any Environmental
Laws, and (ii) neither Sellers, nor Sellers’ immediate predecessors in interest,
are aware of the existence of any such violations of Environmental Laws with
respect to any of the Properties.  As used in this Agreement, “Environmental
Laws” means collectively the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (commonly known as “CERCLA”), as amended, the
Superfund Amendments and Reauthorization Act (commonly known as “SARA”), the
Resource Conservation and Recovery Act (commonly known as “RCRA”), or any other
federal, state or local environmental legislation or ordinances applicable to
the Real Property.  Except as aforesaid, Sellers make no representation
whatsoever regarding: (a) compliance with Environmental Laws, or (b) the
presence, location or scope of (i) any materials, waste, contaminates,
pollutants, or other substances or conditions which are toxic, dangerous,
radioactive, disease causing, carcinogenic, infectious, caustic, or contain
petroleum products or by-products, asbestos, heavy metals, or are defined as
toxic, dangerous to health or otherwise hazardous by reference to any
Environmental Laws or (ii) mold or any other microbial infestation.  Sellers
have submitted materials and information to the Minnesota Pollution Control
Agency (“MPCA”) to obtain Site File Closure Letters for 900 West County Road D
and 1100 West County Road D (the “Site File Closure Letters”) and agree to
reasonably cooperate with all requests of the MPCA from and after the date
hereof.





11

--------------------------------------------------------------------------------

 



5.7Service Contracts.  To Sellers’ knowledge Exhibit B is a true, correct and
complete list, in all material respects, of the Service Contracts in effect with
respect to the Properties as of the Effective Date of this Agreement.  The
Service Contracts delivered to Purchaser are true, complete and accurate copies
of the same.

5.8Knowledge Defined.  References to the “knowledge” of Sellers, and Sellers’
immediate predecessors in interest, shall refer only to the actual knowledge,
after due investigation, of Harvey Filister, and shall not be construed, by
imputation or otherwise, to refer to the knowledge of any other person.

5.9Statutory Disclosures.  To Seller’s knowledge, (a) except as set forth on
Exhibit H, there are no “Wells” on the Properties within the meaning of Minn.
Stat. Ch. 103I.005, (b) for purposes of Minn. Stat. Section 116.48, there are no
underground or aboveground storage tanks on the Properties except as set forth
on Exhibit H nor have the Properties contained any such tank that has had any
release, (c) except as set forth on Exhibit H, for purposes of Minn. Stat.
Section 155.55, Subdivision 6, the sewage on the Properties goes to a facility
permitted by the Minnesota Pollution Control Agency, and (d) for purposes of
Minn. Stat. 152.0275, Subdivision 2(m), methamphetamine production has not
occurred on the Properties.

5.10Vacancies.  Exhibit E sets forth the vacant units at the Properties as of
November 1, 2014.

5.11Lead Paint Disclosure. Except as set forth on Exhibit H, Seller has no
reports or records pertaining to lead-based paint and/or lead-based paint
hazards in the Properties.

5.12Subsequent Events. In the event any of the representations and warranties
contained herein becomes untrue, the effect of which would be to materially and
adversely affect the Properties or the operation thereof, prior to the date of
the Closing as a result of information received by Sellers or occurrences
subsequent to the Effective Date hereof or otherwise, Sellers shall promptly
notify Purchaser (a “Subsequent Event”). Any disclosure of a Subsequent Event
shall not be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement, including for purposes
of the indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Section 8.1 have been
satisfied; provided, however, that if Purchaser does not elect to terminate this
Agreement within seven (7) business days of its receipt of notice of such
Subsequent Event, then Purchaser shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to such matter and, further,
shall have irrevocably waived its right to indemnification under this
Agreement.  Purchaser shall have the right to terminate this Agreement within
seven (7) business days of its receipt of notice of a Subsequent Event by
providing written notice to Sellers, and upon such notice the Earnest Money and
Signing Bonus shall promptly be returned to Purchaser.





12

--------------------------------------------------------------------------------

 



Article 6
Purchaser’s Warranties & Representations

Purchaser hereby represents and warrants to Sellers that:

6.1Purchaser’s Authority.  Purchaser is a limited liability limited partnership
duly organized and validly existing in the State of North Dakota and has the
full right, power and authority to enter into this Agreement and to purchase the
Properties as provided in this Agreement and to carry out Purchaser’s
obligations hereunder, and all requisite action necessary to authorize Purchaser
to enter into this Agreement and to carry out its obligations hereunder have
been, or by the Closing will have been, taken.  The consummation of the
transactions contemplated hereby will not violate any laws or any agreements or
obligations by which Purchaser is bound.  The person signing this Agreement on
behalf of Purchaser is authorized to do so and may bind the Purchaser without
the joinder or cosignature of any other person.  Purchaser’s Common Shares of
Beneficial Interest are, and are required to be, registered pursuant to the
Securities Exchange Act of 1934, and Purchaser is required by the Securities
Exchange Act of 1934 to file certain periodic and current reports with the SEC. 

6.2No Litigation.  There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate interfere
with the consummation of the transaction contemplated by this Agreement.

6.3Sophisticated Investor.  Purchaser is a sophisticated buyer of real estate
that specializes in the investment in and ownership and operation of income
producing real estate.  Purchaser has the ability through its own employees, or
through agents, independent contractors, consultants or other experts with whom
it has a relationship, to evaluate fully the investment characteristics of each
of the Properties and to assess fully all issues pertaining to title to each of
the Properties, the assumption by Purchaser of the Leases and the Service
Contracts, the value of the Properties, the ability of Purchaser to obtain
financing, the physical and environmental condition of each of the Properties,
and the compliance of each of the Properties and the operation thereof with all
applicable laws, rules, and regulations of any and all governmental agencies
having jurisdiction with respect thereto, and the past and future economic
performance of any of the Properties.  Accordingly, except for the express
warranties and representations made by Sellers in Article 5 hereof, Purchaser
has not relied and will not rely upon any warranty, representation, statement of
fact, or other information made by or furnished on behalf of Sellers or any of
their employees, affiliates, agents, broker, investment advisors, consultants,
contractors, or others, but is instead relying solely upon its own
investigations, assessments, evaluations, and those of its own employees,
agents, independent contractors, consultants, investment advisors and other
experts with whom it is dealing in connection with the transactions contemplated
by this Agreement. 

6.4Lead Paint Acknowledgement.  Purchaser has (i) reviewed the Lead Warning
Statement set forth on Exhibit H, (ii) received the pamphlet Protect Your Family
from Lead in Your Home, available at
www2.epa.gov/lead/protect-your-family-lead-your-home, and (iii) will
independently conduct a risk assessment or inspection for the presence of
lead-based paint and/or lead-based paint hazards on the Properties.





13

--------------------------------------------------------------------------------

 



Article 7
Covenants and Executory Agreements
Pending Closing

7.1Purchaser’s Due Diligence.  If this Agreement is terminated for any reason,
Purchaser will promptly furnish to Sellers any and all studies, reports and
other information obtained from Third-Party Consultants with respect to the
physical and environmental condition of any of the Properties.

7.2Operations Pending Closing.  From and after the Effective Date and continuing
through Closing, Sellers will operate and maintain each of the Properties in a
manner consistent with the manner in which Sellers have operated and maintained
each such Property prior to the Effective Date.  Sellers shall keep the Real
Property insured in accordance with Sellers’ existing insurance program and
Sellers shall notify Purchaser in writing of any damage to the Real Property
caused by fire, act of God or other casualty if the estimated cost to repair
such damage exceeds the sum of Fifteen Thousand Dollars ($15,000).  From and
after the Effective Date through Closing, Sellers shall not (i) sell, encumber,
pledge, or otherwise transfer or dispose of all or any part of any Property,
(ii) enter into any new written service contracts with respect to any Property
that will not be cancelable by Purchaser upon thirty (30) days’ notice without
penalty or fee, or modify, cancel, extend, renew or otherwise change any Service
Contract that will not be cancelable by Purchaser upon thirty (30) days’ notice
without penalty or fee, (iii) cause or permit any change to the status of
Sellers’ title to the Real Property after the expiration of the Inspection
Period or (iv) lease any apartment unit in any Property, or modify any existing
Lease, other than (a) on the terms and conditions in Seller’s standard lease
form, (b) for a term not to exceed 12 months, and (c) at a rent not less than
the rents shown on the Rent Roll.  Purchaser shall cooperate with Sellers in
obtaining necessary consents and assignment documentation related to the Service
Contracts.

7.3Insurance.  From the Effective Date through Closing, Sellers shall maintain
in full force and effect insurance on the Real Property in accordance with past
practices and, within five (5) days after the occurrence thereof, Sellers shall
notify Purchaser in writing of any damage to the Real Property caused by fire,
act of God or other casualty if the estimated cost to repair such damage exceeds
the sum of Fifty Thousand Dollars ($50,000).

Article 8
Conditions to Closing

8.1Conditions to Purchaser’s Obligations.  Purchaser’s obligation to close the
purchase and sale of the Properties is conditioned upon satisfaction of each and
every one of the following conditions precedent:

(a)Sellers shall have performed and observed in all material respects all
covenants and agreements to be performed by Sellers;

(b)All of the representations and warranties of Sellers contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date; and





14

--------------------------------------------------------------------------------

 



(c)The Properties shall be in substantially the same physical condition,
ordinary wear and tear excepted, as they were on the Acceptance Date.

If all of the conditions set forth in this Section 8.1 have not been satisfied
on the Closing Date, then Purchaser may elect to (i) unilaterally, as its only
remedy, cancel this Agreement by notice to Sellers in which case the Earnest
Money shall be immediately returned to Purchaser or (ii) Purchaser may waive
such unsatisfied condition(s) and proceed to Closing.  If Purchaser fails to
deliver notice of its election of clause (i) of the immediately preceding
sentence within three (3) days after the Closing Date, Purchaser shall be deemed
to have elected clause (ii) hereof.

8.2Conditions to Seller’s Obligations.  Sellers’ obligation to close the
purchase and sale of the Properties is conditioned upon satisfaction of each and
every one of the following conditions precedent:

(a)Purchaser shall have performed and observed, in all material respects, all
covenants and agreements to be performed by Purchaser under this Agreement; and

(b)All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

If all of the conditions set forth in this Section 8.2 have not been satisfied
on the Closing Date, then Sellers may elect to (i) unilaterally, as their only
remedy, cancel this Agreement in the manner provided in Minnesota Statutes §
559.21 et. seq. whereupon the Earnest Money shall be delivered to Sellers and
Purchaser shall have no further right or interest therein, (ii) pursue any other
remedies available at law or in equity or (iii) Sellers may waive such
unsatisfied condition(s) and proceed to Closing.  If Sellers fail to deliver
notice of its election of clause (i) or clause (ii) of the immediately preceding
sentence within three (3) days after the Closing Date, Sellers shall be deemed
to have elected clause (iii) hereof.

Article 9
Closing

9.1Time and Place.  The consummation of the transaction contemplated hereby
(“Closing”) shall be held at the offices of Title Insurer at 9:00 p.m. Central
Time on a mutually acceptable date to Purchaser and Sellers, but in no event
later than January 15, 2015 (“Closing Date”); provided, however, that in the
event Sellers have not received the Site File Closure Letters on or before
January 15, 2015, the Closing Date may be extended until the earlier of five (5)
days after the Site File Closure Letters have been received from the MPCA or
February 4, 2015.  At Closing, Sellers and Purchaser shall perform their
respective obligations set forth in this Article 9 and elsewhere in this
Agreement (to the extent not previously performed), and the performance by each
of them shall be a concurrent condition of the performance of the obligations of
the other.

9.2Seller’s Obligations at Closing.  At Closing, each Seller shall:

(a) execute and deliver to Purchaser, in recordable form, a Limited Warranty
Deed in the form of Exhibit I (each a “Deed” and, collectively the “Deeds”),
conveying good and





15

--------------------------------------------------------------------------------

 



marketable fee simple title to the Land and Improvements owned by such Seller,
subject only to the Permitted Exceptions;

(b)execute and deliver to Purchaser a Bill of Sale in the form of Exhibit J (the
“Bill of Sale”), conveying the Personal Property owned by such Seller with a
limited warranty of title;

(c)execute and deliver to Purchaser an Assignment and Assumption of Leases in
the form attached hereto as Exhibit K, pursuant to which such Seller will
transfer and assign to Purchaser its interest in the Leases to which such Seller
is a party and Purchaser shall assume all obligations of such Seller arising
from and after the Closing Date with respect thereto;

(d)execute and deliver to Purchaser an Assignment and Assumption of Service
Contracts in the form attached hereto as Exhibit L pursuant to which such Seller
shall assign (to the extent its interests are assignable) to Purchaser its
interest in the Service Contracts and Purchaser shall assume all of such
Seller’s obligations arising from and after the Closing Date with respect
thereto;

(e)execute and deliver to Purchaser a General Assignment of Intangibles in the
form attached hereto as Exhibit M pursuant to which such Seller shall assign to
Purchaser its interest in the Intangibles associated with the Property owned by
such Seller;

(f)join with Purchaser in the execution of a Tenant Notice in the form of
Exhibit N which Purchaser shall send to each tenant under Leases of the Real
Property (collectively, the “Tenants”) owned by such Seller within ten (10) days
after Closing, informing such Tenant of the sale of the Property and of the
assignment to Purchaser of such Seller’s interest in, and obligations under, the
Leases (including, if applicable, any security deposits) and directing all that
rent and other sums payable after the Closing under each such Lease shall be
paid as set forth in the notice;

(g)execute and deliver to Purchaser owner’s/seller’s title affidavit in
customary form;

(h)execute and deliver to Purchaser a certificate of Non-Foreign Status in the
form of Exhibit O, duly executed by such Seller, stating that such Seller is not
a “foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;

(i)cause the delivery to Purchaser, at the Real Property, of the Leases, Service
Contracts and licenses and permits, if any, in the possession of such Seller,
together with the Property Records and Plans;

(j)execute and deliver to Purchaser a closing statement (the “Closing
Statement”) for the purchase and sale of the Property owned by such Seller;

(k)deliver to Purchaser all keys in such Seller’s possession to all doors and
locks within the Real Property owned by such Seller;





16

--------------------------------------------------------------------------------

 



(l)execute and deliver notices of termination (effective as of the Closing) to
service providers for Service Contracts that will not be assumed by Purchaser at
the Closing, which by their terms can be terminated as of the Closing Date
without penalty or fee or damages, provided written identification of such
providers is delivered by Purchaser to such Seller prior to the expiration of
the Inspection Period or, if later, within a reasonable time after Purchaser’s
receipt of copies of all Service Contracts from Seller;

(m)deliver to Purchaser such evidence as Purchaser’s counsel and/or the Title
Insurer may reasonably require as to the authority of the person or persons
executing documents on behalf of Sellers;

(n)execute and deliver to Purchaser a certificate that each of Sellers’
representations and warranties contained herein is true and correct in all
material respects as of the Closing Date, or setting forth in reasonable detail
how any such representation or warranty is not true or correct or has been
modified by a Subsequent Event; and

(o)execute and deliver such additional documents as shall be reasonably required
to consummate the transactions contemplated by this Agreement, provided such
additional documents do not impose upon any such Seller any material additional
obligations or expenses.

9.3Purchaser’s Obligations at Closing.  At Closing, Purchaser shall:

(a)pay to Sellers the full amount of the Purchase Price in the manner and
subject to the adjustments and credits described in Article 2 and Section 9.4;

(b)execute and deliver to Sellers each of the instruments described in
subsections 9.2 (c), (d), (e), (f) and (k);

(c)deliver to Sellers such evidence as Sellers’ counsel and/or the Title Insurer
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser;

(d)execute and deliver to Sellers a certificate that each of Purchaser’s
representations and warranties contained herein is true and correct in all
material respects as of the Closing Date, or setting forth in reasonable detail
how any such representation or warranty is not true or correct; and

(e)deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement, provided such
additional documents do not impose upon Purchaser any substantial additional
obligations or expenses.

9.4Credits and Prorations.

(a)The following shall be apportioned with respect to each Property as of 12:01
a.m. Central Time, on the Closing Date, as if Purchaser were vested with title
to the Property during the entire day upon which Closing occurs (except that if
Title Insurer does not receive the Purchase Price (by receipt of wired funds)
and authorization from Purchaser to





17

--------------------------------------------------------------------------------

 



disburse the Purchase Price, as adjusted, to Sellers by 12:00 p.m. Central Time
on the day upon which Closing occurs, all prorations shall be made as of 12.01
a.m. Central Time the following business day):

(i)all rents and prepaid rents, if any, together with any amounts payable by
tenants under the Leases as reimbursement for electricity, water, sewer, and
trash collection paid by tenants of the Properties (collectively, “Rents”);

(ii)taxes other than recording taxes, and assessments levied against any of the
Properties;

(iii)payments under the Service Contracts which Purchaser assumes at Closing;

(iv)gas, electricity and other utility charges for which the Seller owning the
Property is liable, if any, such charges to be apportioned at Closing on the
basis of the most recent meter reading occurring prior to Closing (it being the
intention of the parties that all meters will be read by the utility companies
by the close of business on the day prior to Closing); and

(v)any other items of income or expense pertaining to the Property.

(b)Notwithstanding anything contained in the foregoing provisions:

(i)At Closing, (A) Purchaser shall receive a credit for the amount of any
refundable security, pet or other deposits pursuant to the Leases and Sellers
shall retain (and Purchaser shall have no interest in) any such deposits, and
(B) the Seller owning the Property shall be entitled to receive from the utility
companies and retain such refundable cash and deposits posted by such Seller
with such utility companies serving such Property.

(ii)If taxes for the year within which the Closing occurs are not known or
cannot be reasonably estimated, taxes shall be prorated as of Closing based on
taxes for the year prior to Closing.  When the amount of taxes for the year
within which the Closing occurs is finally ascertained, any further adjustment
shall be promptly made between the parties in cash. 

(iii)Purchaser shall be solely responsible for all sales and use taxes with
respect to transfer of the Personal Property.

(iv)Purchaser will make a good faith effort after Closing to collect all Rents,
reimbursements and any and all other amounts due and payable by the tenants at
the Properties in the usual course of Purchaser’s operation of the Property, but
Purchaser will not be obligated to institute any lawsuit or other collection
procedures to collect delinquent rents.  To the extent that Purchaser receives
Rents, NSF fees, late fees or other similar payments under Leases for periods
prior to the Closing Date, the same shall be deemed to be held in trust and
immediately paid to Sellers.  To the extent that Sellers receive Rents, NSF
fees, late fees or other similar payments under Leases for periods after the
Closing Date, the same shall be deemed to be held in trust and immediately paid
to Purchaser less any actual costs or expenses incurred by Sellers in collecting
the same.  To the extent that Purchaser receives any late Rents or other





18

--------------------------------------------------------------------------------

 



similar payments under any Leases or other occupancy arrangements after the
Closing Date, Purchaser shall promptly render an accounting to Sellers with
respect to such payments, and such Rents or payments shall promptly be applied
in the following order of priority, to the extent Rents or payments for such
calendar months have not been paid: (i) first to any calendar month or months
following the calendar month in which the Closing occurred until the Tenant
under such Lease is current with respect to all Rents for periods after the
Closing Date, (ii) then to Purchaser’s actual costs and expenses incurred in
recovering any such Rents or other payments, (iii) then to the calendar month in
which the Closing occurred, and (iii) then to calendar months prior to the month
in which the Closing occurred.

(c)Those items for which actual bills are not available at Closing shall be
prorated based upon the good faith estimates or the previous month’s or year’s
bill(s), as applicable.  To the extent that information necessary for any
proration or adjustment required is not available at Closing, or that
information received in that regard is inaccurate, all such matters will be
re-prorated upon the receipt of correct information; provided, however, all
final prorations shall be made within ninety (90) days after Closing, except
post-closing adjustments for real estate taxes which shall be made within ten
(10) days after written demand therefore is made by either party hereto to the
other party with a copy of the actual tax bill(s) attached.

(d)The provisions of this Section 9.4 shall survive the Closing.

9.5Closing Costs.

(a)Sellers shall pay:

(i)all title examination costs and title insurance commitment fees;

(ii)one-half (½) of escrow fees charged by the Title Insurer;

(iii)any transfer and conveyance taxes on the Deeds;

(iv)the commission due to the Broker pursuant to Article 12 hereof;  and

(v)all costs incurred to repay any liens that Sellers are obligated to, or have
previously agreed, in writing, to, satisfy prior to Closing and the recording
costs for any instruments required to satisfy such liens of record.

(b)Purchaser shall pay:

(i)one-half (½) of escrow fees charged by the Title Insurer, all of the premium
for the Title Policy and the fees, costs and premiums for any endorsements to
the Title Policy for Purchaser or to the loan policy of title insurance or for a
new loan policy of title insurance, if so required;

 

(ii)the costs for the Updated Surveys;

 





19

--------------------------------------------------------------------------------

 



(iii)recording costs for the Deeds and any other instruments required to be
recorded at Closing (other than the transfer and conveyance taxes on the Deeds
which are a Sellers’ expense under Section 9.5(a)(iii) above) and recording
costs under Section 9.5(a)(v) above);

 

(iv)all costs associated with any financing obtained by Purchaser;

(v)all costs associated with Purchaser’s investigation of the Properties,
including, without limitation, costs associated with environmental
investigations and reports and engineering expenses; and

(vi)any transfer or assignment fees on transferable licenses and permits.

(c)Sellers and Purchaser shall each pay the fees of their respective attorneys’
incurred in connection with this transaction.

Article 10
Default

10.1Default by Purchaser.  If Purchaser fails to consummate this Agreement for
any reason other than (i) a default by Sellers, or (ii) the permitted
termination of this Agreement by Purchaser as herein expressly provided, Sellers
shall be entitled to terminate this Agreement in accordance with Minnesota
Statutes § 559.21 et. seq.  and immediately receive the entire Earnest Money in
which Purchaser shall have no further interest or claim.  Nothing contained in
this Agreement, however, shall limit, restrict or impair the liability of
Purchaser under any indemnity provided by Purchaser under this Agreement.

10.2Default by Sellers.  If any of Sellers fails to consummate this Agreement
for any reason other than (i) Purchaser’s default, or (ii) the permitted
termination of this Agreement by Purchaser as herein expressly provided,
Purchaser shall be entitled to exercise one of the following remedies:  (i)
terminate this Agreement and receive a full refund of the Earnest Money and the
Signing Bonus, or (ii) bring an action in equity for specific performance of
this Agreement provided such action is commenced within six (6) months after the
Closing Date.

Article 11
Risk of Loss

11.1Minor Damage.  In the event of loss or damage caused by fire, act of God or
other casualty to the Improvements or any portion thereof which is not “major”
(as hereinafter defined), this Agreement shall remain in full force and effect
and upon the mutual agreement of the parties either (i) Sellers will perform any
necessary repairs at Sellers’ sole expense or (ii) Sellers will assign to
Purchaser all of Sellers’ right, title and interest to any claims and proceeds
Sellers may have with respect to any casualty insurance policies relating to the
Improvements in question; provided, however, if the parties are unable to reach
agreement within ten (10) days of notice of such damage to Purchaser from
Sellers, the parties conclusively will be deemed to have elected to proceed
pursuant to clause (ii) above.  In the event that Sellers and Purchaser agree
for Sellers to perform repairs upon the Improvements, Sellers shall use
reasonable efforts to complete such repairs promptly and the Closing Date shall
be extended a reasonable time, not to





20

--------------------------------------------------------------------------------

 



exceed fifteen (15) days, in order to allow for the completion of such
repairs.  Upon Closing, full risk of loss with respect to the Properties shall
pass to Purchaser.

11.2Major Damage.  In the event of a “major” loss or damage, caused by fire, act
of God or other casualty to any of the Improvements or any portion thereof,
Purchaser may terminate this Agreement by written notice to the Sellers, in
which event the Earnest Money shall be returned to Purchaser.  If Purchaser does
not elect to terminate this Agreement within ten (10) days after Sellers send
Purchaser written notice of the occurrence of major loss or damage, then
Purchaser shall be deemed to have elected to proceed with Closing, in which
event, upon the mutual agreement of Sellers and Purchaser, Sellers shall either
(i) perform any necessary repairs, or (ii) assign to Purchaser all of Sellers’
right, title and interest to any claims and proceeds Sellers may have with
respect to any casualty insurance policies relating to the portion of the
Improvements in question; provided, however, if the parties are unable to reach
agreement within ten (10) days of notice of such damage to Purchaser from
Sellers, the parties conclusively will be deemed to have elected to proceed
pursuant to clause (ii) above.  In the event that Sellers perform repairs upon
the Improvements, Sellers shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs.  Upon Closing, full risk of loss with
respect to the Properties shall pass to Purchaser.

11.3Definition of “Major” Loss or Damage.  For purposes of Sections 11.1 and
11.2, “major” loss or damage refers to the following: (i) loss or damage to any
of the Improvements or any portion thereof such that the cost of repairing or
restoring the portion of the Improvements in question to a condition
substantially identical to that of the Improvements in question prior to the
event of damage would be, in the opinion of a contractor selected by Sellers and
reasonably approved by Purchaser, equal to or greater than ten percent (10%) of
the Purchase Price allocated to such Property suffering loss or damage.  If
Purchaser does not give notice to Sellers of Purchaser’s reasons for
disapproving a contractor within two (2) business days after receipt of notice
of the proposed contractor, Purchaser shall be deemed to have approved the
contractor selected by Sellers.

11.4Condemnation.  If, prior to the Closing, action is initiated to take all or
any portion of the Land by eminent domain proceedings or by deed in lieu
thereof, Sellers shall, within five (5) days after having knowledge thereof,
notify Purchaser in writing.  In the event such taking will result in (A) a loss
in the current income producing capacity of the Properties, (B) any of the Real
Property becoming a legal non-conforming use under applicable zoning, (C) the
material loss of parking space at any of the Properties or (D) any material
adverse change in the access to any of the Properties, Purchaser may either (i)
terminate this Agreement and receive a return of the Earnest Money, by
delivering written notice to Sellers within ten (10) business days after receipt
of Sellers’ notice, or (ii) consummate the Closing, in which latter event the
award of the condemning authority shall be credited to Purchaser on the closing
statement or assigned by Sellers to Purchaser at the Closing, as the case may
be.  If Purchaser does not give notice to Sellers of Purchaser’s election to
terminate this Agreement under clause (i) within the ten (10) business day
period described therein, Purchaser will be deemed to have elected to proceed
pursuant to clause (ii) above.





21

--------------------------------------------------------------------------------

 



Article 12
Brokerage Commissions

Sellers agree to pay CBRE, Inc. (the “Broker”) a brokerage commission pursuant
to a separate written agreement between Sellers and Broker.  Each party agrees
that should any claim be made for brokerage commissions or finder’s fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will be responsible for and
reimburse the other party for any and all loss, liability, cost, damage and
expense in connection therewith (including reasonable attorneys’ fees).  The
provisions of this Article 12 shall survive Closing.

Article 13
Escrow

13.1Escrow Agent.  The Title Insurer has agreed to act as escrow agent.  The
Title Insurer shall not be liable: (i) to any of the parties for any act or
omission to act except for its own negligence, bad faith or willful misconduct;
(ii) for any legal effect, insufficiency, or undesirability of any instrument
deposited with or delivered to the Title Insurer or exchanged by the parties
hereunder except to the extent provided in a policy of title insurance issued by
Title Insurer; (iii) for any loss or impairment of funds that have been
deposited in escrow while those funds are in the course of collection, or while
those funds are on deposit in a financial institution, if such loss or
impairment results from the failure, insolvency or suspension of a financial
institution, unless the Title Insurer fails to move such funds to another
financial institution in accordance with joint written instructions from Sellers
and Purchaser to the Title Insurer; (iv) for the expiration of any time limit or
other consequence of delay, unless a properly executed  and delivered written
instruction has instructed the Title Insurer to comply with such time limit; or
(v) for the default, error, action or omission of any of Sellers or
Purchaser.  The Title Insurer shall be entitled to rely, in good faith, on any
document or paper received by it, believed by the Title Insurer, in good faith,
to be bona fide and genuine.

 

13.2Interpleader Action.    In the event of any dispute as to the disposition of
the Earnest Money or any other monies held in escrow, the Title Insurer may give
written notice to all parties advising same that, in the absence of written
instructions signed by both Purchaser and Sellers received within ten (10) days
following delivery of such notice, the Title Insurer may interplead the Earnest
Money by filing an interpleader action into a court of competent jurisdiction in
the State of Minnesota or may continue to hold the Earnest Money and take no
action until the Title Insurer receives such joint written instructions or an
order of a court as to the disposition of same.  If the Title Insurer receives
the aforesaid written instructions, it shall promptly comply with such written
instructions, whereupon the Title Insurer shall be relieved and released from
any further liability as escrow agent hereunder.  If the Title Insurer does not
receive the aforesaid written instructions, it may pay to the clerk of the court
the Earnest Money and any other monies held in escrow or may continue to hold
the Earnest Money and take no action until the Title Insurer receives such joint
written instructions or an order of a court as to the disposition of same,
whereupon the Title Insurer shall be relieved and released from any further
liability as escrow agent hereunder.  The Title Insurer shall not be liable for
the Title Insurer’s compliance with any legal process, subpoena, writs, orders,
judgments and decree of





22

--------------------------------------------------------------------------------

 



any court of competent jurisdiction, and whether or not subsequently vacated,
modified, set aside or reversed.

 

ARTICLE 14

INTENTIONALLY OMITTED

 

ARTICLE 15

MISCELLANEOUS

 

15.1Confidentiality.  Purchaser and its representatives shall hold in strictest
confidence the terms of this Agreement and any information obtained from Sellers
in pursuit of the transaction contemplated herein, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others except as expressly provided herein. Sellers acknowledge and
agreed that Purchaser may disclose such data and information to Purchaser’s
third party consultants, and Purchaser’s members, directors, officers,
employees, legal counsel, accountants, investors and/or prospective lenders or
as otherwise required by law (including disclosure and reporting requirements
related to the filing of transfer documentation of the Land) or judicial order,
including any required disclosures to the SEC; provided, however, that Purchaser
shall disclose in SEC filings only the information or data about the Sellers
that is required to be disclosed, and shall not disclose any information or data
that is not required by the applicable disclosure requirement as reasonably
interpreted by Purchaser’s counsel.  Additionally, Sellers acknowledge and agree
that upon Closing, the Service Contracts, Leases, Personal Property and
Intangibles shall transfer to Purchaser and shall no longer be subject to this
Section 15.1.  In the event this Agreement is terminated or Purchaser fails to
perform hereunder, Purchaser shall promptly return to Sellers any information
obtained from Sellers in connection with this Agreement or the transaction
contemplated herein.  In the event of a breach or threatened breach by Purchaser
or its agents or representatives of this Section 15.1, Sellers shall be entitled
to an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information.  The provisions
of this Section 15.1 are subject to, and the parties shall comply with, all
applicable law; this Section 15.1 shall survive Closing or earlier termination
of this Agreement for a period of one (1) year.

 

15.2Discharge of Obligations.  Subject to the survival provisions in Section
15.17 of this Agreement, the acceptance of the Deeds by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Sellers herein and every agreement and obligation on the part
of Sellers to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

 

15.3Assignment.  Purchaser may not assign this Agreement or any or all of its
rights hereunder, except upon the following conditions:  (i) the assignee of
Purchaser must be an entity directly or indirectly controlling, controlled by,
or under common control with Purchaser, (ii) all of the Earnest Money must have
been delivered in accordance herewith, (iii) the assignee of Purchaser must
assume all obligations of Purchaser hereunder pursuant to an assignment and
assumption agreement, but Purchaser will remain primarily liable for performance
of Purchaser’s obligations, and (iv) a copy of the fully executed written
assignment and assumption agreement will be delivered to Sellers at least three
(3) business days prior to Closing.

 





23

--------------------------------------------------------------------------------

 



15.4Notices.  Any notice pursuant to this Agreement shall be given in writing by
a party or its legal representative by (a) personal delivery, or (b) reputable
overnight delivery service with proof of delivery, or (c) United States Mail,
postage prepaid, registered or certified mail, return receipt requested, or (d)
legible facsimile transmission, or (e) electronic mail or other electronic means
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith, and shall be deemed to
have been given either at the time of personal delivery, or, in the case of
expedited delivery service or mail, as of the date of first attempted delivery
at the address and in the manner provided herein, or, in the case of facsimile
transmission or electronic mail, as of the date of the facsimile or electronic
transmission (or next business day if transmitted on a day other than a business
day).  Unless changed in accordance with the preceding sentence, the addresses
for notices given pursuant to this Agreement shall be as follows:

 

If to Sellers:

Harvey Filister

 

Filister Enterprises

 

5750 East River Road

 

Minneapolis, Minnesota  55432

 

Facsimile:  (763) 571-4209

 

Email:  hfilister@filister.com

 

 

with a copy to:

Kaplan, Strangis and Kaplan, P.A.

 

90 South Seventh Street, Suite 5500

 

Minneapolis, MN 55402

 

Attn:  David Karan

 

Facsimile: (612) 375-1143

 

Email: dk@kskpa.com

 

 

If to Purchaser:

Sterling Properties, LLLP

 

1711 Gold Drive South, Suite 100

 

Fargo, ND 58103

 

Attn:  Brad Swenson

 

Email:  bswenson@sretrust.com

 

 

 

 

with a copy to:

Lindquist & Vennum LLP

 

80 South Eighth Street, Suite 4200

 

Minneapolis, MN 55402

 

Attn:  Anne Olson

 

Email:  aolson@lindquist.com

 

15.5Modifications.  This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

 





24

--------------------------------------------------------------------------------

 



15.6Calculation of Time Periods.  Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State of Minnesota which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday or legal holiday.  The final day of any such period shall be
deemed to end at 5 p.m., Central Time, unless otherwise specified herein.

 

15.7Successors and Assigns.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto.

 

15.8Entire Agreement.  This Agreement, including the exhibits, and the Access
Agreement contain the entire agreement among the parties pertaining to the
subject matter hereof and fully supersedes all other prior written or oral
agreements and understandings between or among the parties pertaining to such
subject matter.

 

15.9Further Assurances.  Each party agrees that it will without further
consideration (but without cost to the party providing the same) execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate more effectively the transactions contemplated by this Agreement so
long as such documents do not impose upon the parties any material obligations
or expenses.

 

15.10Counterparts.  This Agreement may be executed in any number of counterparts
which shall, together, constitute one document.  Executed counterparts of this
Agreement may be delivered via facsimile or electronic mail.

 

15.11Severability.  If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

 

15.12Applicable Law.  This Agreement is performable in the State of Minnesota
and shall in all respects be governed by, and construed in accordance with, the
substantive federal laws of the United States and the laws of the State of
Minnesota.  Sellers and Purchaser hereby irrevocably submit to the jurisdiction
of any state or federal court sitting in the State of Minnesota in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in a state or federal court sitting therein.  Purchaser and Sellers
agree that the provisions of this section 15.12 shall survive the Closing.

 

15.13No Third-Party Beneficiary.  The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Sellers and Purchaser only and are not for the benefit of any
Third-Party, and accordingly, no Third-Party





25

--------------------------------------------------------------------------------

 



shall have the right to enforce the provisions of this Agreement or of the
documents to be executed and delivered at Closing.

 

15.14Captions.  The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

 

15.15Construction.  The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

15.16Termination of Agreement.  It is understood and agreed that if either
Purchaser or Sellers terminate this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Sellers and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

 

15.17Survival of Representations and Warranties; Exculpation of Sellers and
Related Parties.  Notwithstanding anything to the contrary contained in this
Agreement or in any exhibits attached hereto or in any documents, instruments,
or agreements executed and delivered in connection herewith (collectively,
including this Agreement, said exhibits and any such document, instrument, and
agreement, the “Purchase Documents”), it is expressly understood and agreed by
and between the parties hereto that the recourse of Purchaser or its successors
or assigns against Sellers with respect to any alleged breach by or on the part
of Sellers of any representation, warranty, covenant, undertaking, indemnity or
agreement contained in any of the Purchase Documents (collectively, “Sellers’
Undertakings”) shall survive Closing for twelve (12) months and shall thereafter
terminate unless written notice containing a description of the specific nature
of such breach shall have been given by Purchaser to Sellers prior to the
expiration of said 12-month period and an action shall have been commenced by
Purchaser against Sellers for said breach within eighteen (18) months of
Closing, and (ii) no personal liability or personal responsibility of any sort
with respect to any of Sellers’ Undertakings or any alleged breach thereof is
assumed by, or shall at any time be asserted or enforceable against, Sellers’
affiliates, or against any of Sellers’ respective shareholders, directors,
officers, managers, employees, agents, advisors, constituent partners, members,
beneficiaries, trustees or representatives, except to the extent any proceeds
from this transaction were distributed or paid to the same.

 

15.18Exclusivity.  Sellers shall not, prior to the expiration of the Inspection
Period, directly or indirectly offer to sell or solicit any offers to purchase
or negotiate for the sale or disposition of any of the Properties to, with, or
from any third party.

 

15.19Time of the Essence.  Time is of the essence in this Agreement.

 

15.20Attorneys’ Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party or parties shall
be entitled to





26

--------------------------------------------------------------------------------

 



reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party or parties may be entitled.

 

15.21Offices at Georgetown Court Apartments / Access to Office Computers and
Equipment.  Harvey Filister and Filister Enterprises shall, without any payment
of rent or property expenses or charges, be entitled to occupy those premises at
the Property commonly referred to as “Georgetown Court Apartments” currently
occupied by Harvey Filister and Filister Enterprises as of the date hereof for a
period of one hundred twenty (120) days after the Closing Date and, during such
occupancy and without charge, be entitled to use all computers, software and
other office equipment located thereon and to make copies or duplicates of any
and all information or records available at those premises or on the computers
or software located thereat.  Purchaser shall provide, without charge, utilities
to such premises as utilities are currently provided thereto.  Purchaser shall
insure such premises against fire and other casualties which that are insurable
under a standard fire and extended coverage policy and Purchaser hereby waives
its insurer’s rights of subrogation against Sellers, Filister Enterprises,
Harvey Filister and any of their affiliates or employees or agents.  Purchaser
hereby releases Sellers, Filister Enterprises, Harvey Filister and any of their
affiliates or employees or agents from liability to Purchaser, its successors
and assigns for any and all claims for damages to such Property or other
property of Purchaser, its successors or assigns that may be situated on or
about such Property after the Closing Property.

 

 

[SIGNATURE PAGE FOLLOWS]





27

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

 

 

 

SELLERS:

 

 

 

MAPLEWOOD APARTMENTS, LLC

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Chief Manager

 

 

 

VALLEY VIEW APARTMENTS, LLC

 

 

 

 

 

By:

 

 

Harvey Filister, Chief Manager

 

 

 

 

 

RES APARTMENTS, LLC

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Chief Manager

 

 

 

 

 

BRIGHTON VILLAGE APARTMENTS, L.L.P., a Minnesota limited liability partnership

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Partner

 





28

--------------------------------------------------------------------------------

 



 

 

 

 

MASARA PROPERTIES LIMITED PARTNERSHIP, a Minnesota limited partnership

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Partner

 

 

 

 

 

GEORGETOWN COURT LIMITED PARTNERSHIP, a Minnesota limited partnership

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Partner

 

 

 

 

 

MAURICE FILISTER PROPERTIES LP

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Partner

 

 

 

 

 

ROSEDALE ESTATES NORTH, LLC, a Minnesota limited liability company

 

 

 

 

 

 

 

By:

 

 

Harvey Filister, Chief Manager

 





29

--------------------------------------------------------------------------------

 



 

 

 

 

PURCHASER:

 

 

 

STERLING PROPERTIES, LLLP

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

The Title Insurer joins in execution of this Agreement for purposes of agreeing
to the provisions herein regarding the Earnest Money.

 

 

 

 

 

 

TITLE INSURER:

 

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

 

 

Name:

 

 

Its:

 

 





30

--------------------------------------------------------------------------------

 



SCHEDULE OF EXHIBITS

 

EXHIBIT ALEGAL DESCRIPTIONS OF THE LAND

EXHIBIT BSERVICE CONTRACTS

EXHIBIT CEXCLUDED PROPERTY

EXHIBIT DALLOCATION OF PURCHASE PRICE

EXHIBIT ESCHEDULE OF VACANCIES

EXHIBIT FSCHEDULE OF LITIGATION

EXHIBIT GCOMPLIANCE WITH LAWS

EXHIBIT HENVIRONMENTAL MATTERS

EXHIBIT IFORM OF LIMITED WARRANTY DEED

EXHIBIT JFORM OF BILL OF SALE

EXHIBIT KFORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

EXHIBIT LFORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

EXHIBIT MGENERAL ASSIGNMENT OF INTANGIBLES

EXHIBIT NFORM OF TENANT NOTICE

EXHIBIT OFORM OF CERTIFICATE OF NON-FOREIGN STATUS

 

 

 

 

31

--------------------------------------------------------------------------------

 

EXHIBIT A

suburban

LEGAL DESCRIPTIONS OF THE LAND

 

 

 

BRIGHTON VILLAGE:

 

Parcel 1:

 

That part of the SE 1/4 of the SW 1/4 of Section 32, Township 30 North, Range 23
West, Ramsey County, Minnesota, except North 156 feet all lying Northerly of the
following described line: Commencing at the Southwest corner of the SE 1/4 of
the SW 1/4 of Section 32, Township 30 North, Range 23 West, Ramsey County,
Minnesota;  thence on an assumed bearing of North along the West line of the SE
1/4 of the SW 1/4 a distance of 33.00 feet to the Northerly right-of-way line of
County Road "D";  thence continuing North along the West line of the SE 1/4 of
the SW 1/4 a distance of 591.23 feet to the point of beginning;  thence East a
distance of 374.55 feet;  thence South 28 degrees 00 minutes 00 seconds East a
distance of 353.00 feet;  thence South 83.00 feet;  thence South 89 degrees 38
minutes 00 seconds East a distance of 118.43 feet;  thence North 51 degrees 26
minutes 15 seconds East a distance of 262.12 feet;  thence North 65 degrees 27
minutes 10 seconds East a distance of 290.75 feet to the Westerly right-of-way
line of State Highway No. 8;  and there terminating;

 

Except that part described as follows:

 

Commencing at the Southwest corner of said SE 1/4 of the SW 1/4 of said Section
32;  thence due North on an assumed bearing along the West line of said SE 1/4
of the SW 1/4 a distance of 33.00 feet to the Northerly right-of-way line of
37th Avenue Northeast;  thence South 89 degrees 38 minutes 00 seconds East along
said Northerly right-of-way of said 37th Avenue Northeast and parallel to the
South line of said SE 1/4 of the SW 1/4 a distance of 477.00 feet;  thence North
0 degrees 22 minutes 00 seconds East a distance of 200.00 feet;  thence South 89
degrees 38 minutes 00 seconds East a distance of 180.43 feet;  thence North 51
degrees 26 minutes 15 seconds East a distance of 262.12 feet;  thence North 65
degrees 27 minutes 10 seconds East a distance of 230.75 feet to the point of
beginning of the tract to be described;  thence continuing North 65 degrees 27
minutes 10 seconds East a distance of 60.00 feet to the Westerly right-of-way
line of  state Highway No. 8;  thence North 26 degrees 36 minutes 00 seconds
East along said Westerly right-of-way line a distance of 255.53 feet;  thence
North 0 degrees 01 minutes 30 seconds West along said Westerly right-of-way line
a distance of 407.66 feet to a point 156.00 feet Southerly of the North line of
said SE 1/4 of the SW 1/4;  thence North 89 degrees 36 minutes 00 seconds West
and parallel to the North line of said SE 1/4 of the SW 1/4 a distance of 497.63
feet;  thence due South a distance of 335.74 feet;  thence South 45 degrees 00
minutes 00 seconds East a distance of 465.00 feet to the point of beginning,
according to the United States Government Survey thereof, Ramsey County,
Minnesota.

 

Parcel 2:

 

Non-exclusive easements as contained in Declaration of Easements dated September
15, 1970, filed November 5, 1970 as Document Number 1786083 in the Office of the
County Recorder, Ramsey County, Minnesota.

 





 

--------------------------------------------------------------------------------

 



ROSEDALE NORTH:

 

The East ¼ of the Southeast ¼ of Section 1, Town 29 North, Range 23 West, Ramsey
County, Minnesota; except the South 1649.59 feet, and except the West 30 feet
and except the North 160 feet of the South 1809.59 feet of the East 295 feet of
said Southeast ¼; subject to streets, highway easements and a 15 foot sewer
easement over the West 15 feet of the East 48 feet of said Southeast ¼;

 

The said above described property is also subject to an easement for driveway
purposes, described as follows:

 

Beginning at a point on the East line of Section 1, Town 29, Range 23, Ramsey
County, Minn. and 1831.19 feet North of the South line of said Section 1; thence
Southwesterly to a point 108 feet West of said East line and 1809.59 feet North
of said South line; thence East to said East line and 1809.59 feet North of said
South line; thence North to point of beginning and there terminating.

 

Together with a driveway easement over adjoining property described as follows:
Beginning at a point on the East line of Section 1, Town 29, Range 23, Ramsey
County, Minn. and 1787.99 feet North of the South line of said Section 1; thence
Northwesterly to a point 108 feet West of said East line and 1809.59 feet North
of said South line; thence East to said east line and 1809.59 feet North of said
South line; thence South to the point of beginning and there terminating.

 

ROSEDALE SOUTH:

 

The North 603 feet of the South 1,489.59 feet of the East 295 feet of the
Southeast Quarter of Section 1, Township 29, Range 23.  Also the North 763 feet
of the South 1,649.59 feet of the East Quarter of the Southeast Quarter of
Section 1, Township 29, Range 23, except the East 295 feet thereof and except
the West 30 feet thereof, all according to the United States Government Survey
thereof and according to the map or plat thereof on file and of record in the
office of the Register of Deeds in and for the County of Ramsey and the State of
Minnesota. 

 

 

ROBINWOOD APARTMENTS:

 

Parcel 1:

 

Lots 1 and 2, Block 1, ROBINWOOD PLAT 2, Anoka County, Minnesota, together with
that part of the West half of vacated Flora Street Northwest which accrued
thereto upon vacation thereof.

 

Parcel 2:

Non-exclusive appurtenant driveway easements set forth in Agreement filed in
Book 934, on page 595, as Document Number 357564, Office of County Recorder,
Anoka County, Minnesota.

 

 

 

--------------------------------------------------------------------------------

 

GEORGETOWN COURT:

 

Parcel 1:  

 

Tracts A, B and C, Registered Land Survey No. 38, files of the Registrar of
Titles, County of Anoka, Minnesota.

 

Torrens Property - Certificate of Title No. 38026.

 

Parcel 2:

 

Tracts D and E, Registered Land Survey No. 38, files of the Registrar of Titles,
County of Anoka, Minnesota.

 

Torrens Property - Certificate of Title No.  85725.

 

 

MAPLEWOOD APARTMENTS:

 

Parcel 3:

 

Lot 2, Block 1, Maple Woods Estates, according to the plat thereof on file or of
record in the office of the Register of Deeds, Ramsey County, Minnesota.

 

Abstract Property.

2391 Larpenteur Ave. E., Maplewood, MN 55109

 

VALLEY VIEW APARTMENTS:

 

PARCEL 1:

 

That part of the Northeast ¼ of the Northeast ¼ of Section 32, Township 118,
Range 21, described as beginning at the intersection of the center line of the
Golden Valley Road with a line drawn parallel to and 1050 feet West, measured at
right angles from the East line of said quarter quarter section; thence South
along said parallel line to the North line of the right of way of the Minnesota
Western Railway Company; thence West along the North line of said right of way
to its intersection with a line drawn parallel to and 1150 feet West, measured
at right angles from the East line of said quarter quarter Section; thence North
along the last described parallel line to its intersection with the center line
of the Golden Valley Road thence Northeasterly along the center line of said
road to the point of beginning, according to the United States Government Survey
thereof, and situate in Hennepin County, Minnesota. (Abstract)

 

PARCEL 2:

 

That part of the Northeast ¼ of the Northeast ¼ of Section 32, Township 118,
Range 21, described as follows:  Beginning in the center line of the Watertown
Road at a point which is 600 feet West of the East line of the Northeast ¼ of
said Section 32; thence South and parallel with the East line of Section 32, a
distance of 200 feet; thence West at right angles a distance of 100 feet; thence
North at right angles to the center of Watertown Road; thence Northeasterly
along said center line to the point of beginning; That part





1

--------------------------------------------------------------------------------

 



of the Northeast ¼ of the Northeast ¼ of Section 32, Township 118, Range 21,
described as follows:  Beginning in the center line of the Watertown Road at a
point which is 600 feet west of the East line of the Northeast ¼ of Section 32,
Township 118, Range 21; thence South and parallel with said East line of Section
32, a distance of 200 feet; thence Northeasterly and parallel with the Watertown
Road to a point which is 500 feet West of the East line of Section 32; thence
North and parallel with said East line to center line of Watertown Road; thence
Southwesterly to point of beginning, according to the United States Government
Survey thereof and situate in Hennepin County, Minnesota.

(Abstract)

 

TRACT B:

 

That part of the Northeast ¼ of the Northeast ¼, Section 32, Township 118, Range
21 described as beginning at a point on a line drawn parallel to and 600 feet
West, measured at right angles, from the East line of said quarter-quarter,
which point is 200 feet South along said parallel line from the center line of
Golden Valley Road; thence West at right angles to said parallel line 100 feet;
thence North at right angles to an intersection with the center line of Golden
Valley Road; thence Southwesterly along the center line of said road to its
intersection with a line drawn parallel to and 1050 feet West, measured at right
angles, from the East line of said quarter-quarter; thence South along the last
described parallel line to the North line of the right-of-way of the Minnesota
Western Railway Company; thence East along the North line of said right-of-way
to its intersection with a line drawn parallel to and 500 feet West, measured at
right angles from the East line of said quarter-quarter; thence North along the
last described parallel line to its intersection with a line bearing North 65
degrees, 51 minutes East from the point of beginning, said line forming an
exterior angle of 65 degrees, 51 minutes with the first mentioned parallel line;
thence South 65 degrees, 51 minutes West to the point of beginning, and situate
in Hennepin County, Minnesota.          (Torrens)

 





2

--------------------------------------------------------------------------------

 



EXHIBIT B

SUBURBAN

SERVICE CONTRACTS

 

 

·



CABLE CONTRACTS

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and Rosedale Estates North, LLC for broadband services at 2835 Rice St.,
Roseville, MN 55113. (Rosedale North Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and Masara Properties Limited Partnership for broadband services at 3133
109th Lane, Coon Rapids, MN 55433. (Robinwood Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and Harvey Filister for broadband services at 6533 Golden Valley Road,
Golden Valley, MN  55427. (Valley View Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and Maurice Filister Properties LP for broadband services at 2735 Rice St.,
Roseville, MN 55113. (Rosedale South Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and the Estate of Maurice M. Filister for broadband services at 2391
Larpenteur Avenue, Maplewood, MN 55109. (Maplewood Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of Minnesota,
Inc. and Brighton Village Apartments, LLP for broadband services at 900 & 1100
County Road D West, New Brighton, MN 55112 (Brighton Village Apartments)

 

Services Agreement dated August 31, 2014, by and between Comcast of
Arkansas/Florida/Louisiana/Minnesota/Mississippi/Tennessee, Inc. and Georgetown
Court Limited Partnership for broadband services at 5640-5860 River Road East,
Minneapolis, MN 55432. (Georgetown Court Apartments)

 

·



GARBAGE SERVICE

 

Commercial Service Agreement Non-Hazardous Wastes contract(s) between Waste
Management of MN Inc and Filister Enterprises for each property effective March
1, 2013 (2 year contracts).

 

·



SECURITY SERVICES

 

Security Services Agreement dated October 26, 2012 by and between Capital
Investigations & Security Services, Inc. and Georgetown on the River.

 





3

--------------------------------------------------------------------------------

 



Protective Signaling System Monitoring Agreement with SRSI Services, Inc. and
Filister Enterprises (2006 agreements) for Georgetown, Brighton Village,
Maplewood, Rosedale Estates North and South.

 

·



LAWN AND LANDSCAPING MAINTENANCE SERVICE

 

Grounds Maintenance Service contract April 1, 2014 – October 31, 2015 with
C.A.S.M., Inc. dated March 4, 2014.

 

 

·



ELEVATOR CONTRACT

 

R&O Elevator Company Inc. (now Thyssenkrupp Elevator Corporation
(“Thyssenkrup”)) August 1982 contracts for Rosedale Estates North and South and
Brighton Village.  (Thyssenkrupp still services the elevators at the Properties
but last written contract dates to 1982. ThyssenKrupp is aware of the sale.) 

 

 

·



SUPPLY AGREEMENT

 

HD Facilities Maintenance, LTD. (HD SUPPLY) agreement for national catalog price
ordering supplies. 

 

·



UNIFORM SUPPLY AGREEMENT

 

G&K Services Service Agreement for Brighton Village dated January 16, 2014

 

G&K Services Service Agreement for Georgetown on the River dated January 16,
2014

 

G&K Services Service Agreement for Maplewood Apartments dated January 16, 2014

 

 

·



ADVERTISING CONTRACTS

 

Apartment Guide

Apartment Guide Advertising Agreements dated January 17, 2014 for 1 year terms
for Georgetown, Brighton Village, Robinwood, and  Maplewood apartments.

 

Apartment Guide Advertising Agreement dated May 14, 2014 for 1 year term for
Valley View Apartments.

 

 

 





4

--------------------------------------------------------------------------------

 



For Rent.com

 

Ad Agreement Renewals June 1 and July 1, 2014 for Maplewood, Rosedale Estates I
and II, Georgetown and Brighton Village.

 

Apartment Finder 

 

Advertising Space Agreements dated February 1, 2014 for Georgetown, Valley View,
Robinwood and Rosedale II (South).

 

Advertising Space Agreements dated March 1, 2014 for Maplewood, Brighton Village
and Rosedale I (North).

 

Apartments.com

 

Premium Placement Product Agreements dated January 27, 2011 for Rosedale Estates
II, Georgetown, Maplewood, and Brighton Village apartments.

 

Internet Advertising Agreement anniversary date June 1, 2015 for Robinwood,
Rosedale Estates I, and Valley View apartments.

 

Internet Advertising Agreement (reactivation) dated June 28, 2009 for Valley
View and Uptown apartments.  

 

No Vacancy (magazine publication):

 

November 1, 2014 Invoice(s) for marketing ads for each suburban property, no
contract with vendor. 

 

PEST CONTROL

 

Plunkett’s Pest Control Services provides pest control to the Properties under a
verbal agreement.

 

EXERCISE EQUIPMENT

 

2ND Wind Exercise Equipment Commercial Service Maintenance Agreement dated July
26, 2011 for Maplewood Apartments (signed)

 

2ND Wind Exercise Equipment Commercial Service Maintenance Agreement dated May
14, 2009 for Georgetown on the river (unsigned)

 

2ND Wind Exercise Equipment Commercial Service Maintenance Agreement dated
August 11, 2008 for Rosedale Estates North (unsigned)

 





5

--------------------------------------------------------------------------------

 



2ND Wind Exercise Equipment Commercial Service Maintenance Agreement dated
August 11, 2008 for Rosedale Estates South (unsigned)

 

MISCELLANEOUS

 

Lease Agreement between Georgetown Court Partnership and Northwestern Bell
Telephone Company (k/n/a Qwest Corporation) dated July 12, 1985 as amended, this
is a land rental lease which the current term runs to June 30, 2015. 

 

FILISTER ENTERPRISES (office):

 

Enventis Service Order Agreement dated July 2013 for phone system at Filister
Enterprises offices located at Georgetown Court Apartments.

 

Loffler Companies Copier Contract No. I2200-MPG27883-01 June 25, 2014  letter
re: buying the Imaging Path contract from 2003

 

Canon Financial Services, Inc. Lease Agreement dated June 14, 2015? for Canon
IR2200

 

Pitney Bowes mailing system lease account number 7309017-SP14 believe runs until
June 1, 2017

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT C

SUBURBAN

EXCLUDED PROPERTY

 

 

COMCAST AGREEMENT with Harvey Filister dated August 14, 2014 for services at 700
2nd Street South #80, Minneapolis, MN 55401

 

Rosedale South vacant land parcel with Ramsey County PID No. 1-29-23-41-0003 and
legally described as:

 

The North 140 feet of the South 1,629.59 feet of the East 295 feet of the
Southeast Quarter of Section 1, Town 29 North, Range 23 West, Ramsey County,
Minnesota.

 

Together with an easement for driveway purposes over the following described
premises, to-wit: beginning at a point on the East line of said Section 1,
1651.19 feet North of the South line of said Section 1; thence Southwesterly to
a point 108 feet West of said East line and 1629.59 feet North of the South
line; thence East to the said East line and 1629.59 feet North of said South
line; thence North to the point of beginning and there terminating.

 

All artwork currently at Filister Enterprises offices located at 5750 East River
Road, Minneapolis, MN.

 

Dell laptop computer used by Ray Goettl

 

HP Truvision Pavilion DV7 computer used by Patti Trongard

Woodworking tools used at the shop located at 2633 Girard Avenue, Minneapolis,
MN consisting of a Table saw, Planer, Router and Chop Saw.





1

--------------------------------------------------------------------------------

 



EXHIBIT D

SUBURBAN

ALLOCATION OF PURCHASE PRICE

 

 

 

 

 

APARTMENT PROPERTY

PURCHASE PRICE ALLOCATION

 

 

BRIGHTON VILLAGE

 

 

 

ROSEDALE NORTH

 

 

 

ROSEDALE SOUTH

 

 

 

ROBINWOOD APARTMENTS

 

 

 

GEORGETOWN COURT

 

 

 

MAPLEWOOD APARTMENTS

 

 

 

VALLEY VIEW APARTMENTS

 

 

 

 

 





2

--------------------------------------------------------------------------------

 



EXHIBIT E

 

SCHEDULE OF VACANCIES

 

FILISTER SUBURBAN PROPERTY VACANCIES AS OF NOVEMBER 1, 2014

 

 

 

 

 

 

 

 

 

PROPERTY

TOTAL UNITS

TOTAL VACANCIES

UNIT ADDRESS

 

 

 

 

BRIGHTON

240

3

Bldg 904, #322

 

 

 

Bldg 906, #233

 

 

 

Bldg 1100, #204

 

 

 

 

GEORGETOWN

460

7

Bldg 5640, #212

 

 

 

Bldg 5660, #101

 

 

 

Bldg 5660, #211

 

 

 

Bldg 5720, #101

 

 

 

Bldg 5780, #113

 

 

 

Bldg 5860, #101

 

 

 

Bldg 5860, #106

 

 

 

 

MAPLEWOOD

240

5

Bldg 2343, #217

 

 

 

Bldg 2367, #217

 

 

 

Bldg 2425, #215

 

 

 

Bldg 2425, #305

 

 

 

Bldg 2443, #305

 

 

 

 

ROBINWOOD

120

2

Bldg 10974, #212

 

 

 

Bldg 10974, #303

 

 

 

 

RD NORTH

180

1

Bldg 2835, #711

 

 

 

 

RD SOUTH

180

0

 

 

 

 

 

VALLEY VIEW

72

0

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT F

 

SCHEDULE OF LITIGATION

 

 

 

 

NONE.

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT G

SUBURBAN

COMPLIANCE WITH LAWS

 

 

VIOLATIONS AND NOTICES

 

Georgetown Apartments: 

 

Fridley Fire Department First Notice(s) of Non-Compliance of Fridley Fire Code
dated October 9, 2014 for apartment buildings, 5640, 5660, 5680, 5740, 5760,
5780, 5800, 5820, 5840 and 5860.

 

MN Department of Health Well Management Section Sealing Notice Verification
dated October 17, 2014 for well located at 5720 E. River Road, Fridley, MN
55432.

 

Rosedale South and North:

 

City of Roseville Notice(s) of violations under the inspections relating to the
Multifamily Rental License Program dated October 14 and 15, 2014. 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT H

SUBURBAN

ENVIRONMENTAL MATTERS

 

 

 

 

LEAD WARNING STATEMENT

 

Every purchaser or any interest in residential real property on which a
residential dwelling was built prior to 1978 is notified that such property may
present exposure to lead from lead-based paint that may place young children at
risk of developing lead poisoning.  Lead poisoning in young children may produce
permanent neurological damage, including learning disabilities, reduced
intelligence quotient, behavioral problems, and impaired memory.  Lead poisoning
also poses a particular risk to pregnant women.  The seller of any interest in
residential real property is required to provide the buyer with any information
on lead-based paint hazards from risk assessments or inspections in the seller’s
possession and notify the buyer of any known lead-based paint hazards.  A risk
assessment or inspection for possible lead-based paint hazards is recommended
prior to purchase.

 

PHASE I REPORTS

 

Phase 1 Environmental Site Assessment dated March 14, 2004, prepared by The
Javelin Group for Brighton Village Apartments located at 900 & 1100 County Road
D West, New Brighton, MN 55112.

 

Phase 1 Environmental Site Assessment dated March 22, 2004, prepared by The
Javelin Group for Georgetown Court Apartments located at 5640-5860 River Road
East, Minneapolis, MN 55432.

 

Phase 1 Environmental Site Assessment dated March 5, 2004, prepared by The
Javelin Group for Maplewood Apartments located at 2343, 2367, 2391, 2425 and
2443 Larpenteur Avenue, Maplewood, MN 55109.

 

Phase 1 Environmental Site Assessment dated March 12, 2004, prepared by The
Javelin Group for Robinwood Apartments located at 3133 109th Lane NW, and 10974
and 10990 Flora Street, Coon Rapids, MN 55433.

 

Phase 1 Environmental Site Assessment dated March 7, 2004, prepared by The
Javelin Group for Rosedale Estates North Apartments located at 2835 and 2855
Rice Street, Roseville, MN 55113.

 

 

--------------------------------------------------------------------------------

 

TANK REPORTS

 

NOVA Consulting Filister UST Portfolio – Tank Tightness Test Results dated
October 3, 2014 for Maplewood, Valley View, Georgetown, Brighton Village and
Rosedale North.  (Report also includes Uptown properties). 

 

MPCA TANK CLOSURE LETTER(S)

 

Georgetown Apartments: 

 

MPCA April 3, 2003 Petroleum Tank Release Site File Closure letter for 5760 East
River Road, Fridley, MN.

 

MPCA May 22, 2003 Petroleum Tank Release Site File Closure letter for 5860 East
River Road, Fridley, MN.

 

MPCA December 19, 2003 Petroleum Tank Release Site File Closure letter for 5840
East River Road, Fridley, MN.

 

MPCA March 15, 2004 Petroleum Tank Release Site File Closure letter for 5820
East River Road, Fridley, MN.

 

MPCA April 29, 2004 Petroleum Tank Release Site File Closure letter for 5780
East River Road, Fridley, MN.

 

MPCA April 29, 2004 Petroleum Tank Release Site File Closure letter for 5800
East River Road, Fridley, MN.

 

MPCA July 15, 2014 MPCA Petroleum Tank Release Site File Closure Letter
for  5640 East River Road, Fridley, MN

 

Maplewood Apartments:

 

MPCA July 19, 1994 Petroleum Tank Release Site File Closure letter for 2391
Larpenteur, Maplewood, MN.

 

EXCAVATION REPORTS

 

Georgetown- 5640 East River Rd. General Excavation Report Worksheet (MPCA
Guidance Document 3-02), dated May 8, 2014

 

Brighton Village, 900 West County Rd D. - General Excavation Report Worksheet
(MPCA Guidance Document 3-02), dated Sept 12, 2014

 





1

--------------------------------------------------------------------------------

 



Brighton Village, 1100 West County Rd D  - General Excavation Report Worksheet
(MPCA Guidance Document 3-02), dated Sept 18, 2014

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF LIMITED WARRANTY DEED

 

 

LIMITED WARRANTY DEED

 

 

 

eCRV number: __________________

Deed Tax Due $__________________

 

 

Date:   ______________________-

 

FOR VALUABLE CONSIDERATION, _____________________, a ________________________
under the laws of ________________ (“Grantor”), hereby conveys and quitclaims to
________________, a ________________________ under the laws of
_____________________ (“Grantee”), real property in _________ County, Minnesota
legally described as follows:

 

 

 

Check here if all or part of the described real property is Registered
(Torrens)   ☐

 

together with all hereditaments and appurtenances belonging thereto.  This Deed
conveys after-acquired title.  Grantor warrants that Grantor has not done or
suffered anything to encumber the property except:  

 

The Grantor certifies that the Grantor does not know of any wells on the
described real property.

 

 

 

 

 

GRANTOR

 

(name of entity)

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 





1

--------------------------------------------------------------------------------

 



State of Minnesota)

) ss.

County of _______________)

 

The foregoing instrument was acknowledged before me on _______________, by
________________________ as ________________________________ and by
__________________________________ as ________________________ of
________________________________.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

This instrument was drafted by:

Real Estate Tax Statements to be sent to:

 

 

Kaplan, Strangis and Kaplan, P.A.

 

5500 Wells Fargo Center

 

90 South Seventh Street

 

Minneapolis, MN  55402

 

 





2

--------------------------------------------------------------------------------

 



EXHIBIT “A:

to

Deed

 

PROPERTY DESCRIPTION

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT J

 

FORM OF BILL OF SALE

 

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, _______________________, ___________________ (“Seller”),
hereby conveys to _______________________________, a (“Purchaser”), all of
Seller’s right, title and interest in and to all tangible personal property upon
the land described on Exhibit A attached hereto or within the improvements
located on such land, including specifically, without limitation, the items set
forth on Exhibit B attached hereto, all appliances, furniture, carpeting,
draperies and curtains, tools and supplies, and any other items of personalty
owned by Seller and used exclusively in connection with the operation of the
land and the improvements located thereon (the “Personal Property”) relating to
certain real property located at,  .

 

Seller represents and warrants to Purchaser that Seller has not previously
conveyed, assigned or encumbered title to the Personal Property, Seller is the
sole and lawful owner of the Personal Property, Seller has the full power and
authority to transfer all rights, interests, title and benefits of Seller in and
to the same to Purchaser, and Seller will warrant the right and title to the
Personal Property against all persons lawfully claiming by, under or through
Seller, but not otherwise.  Seller specifically does not make any other express
or implied warranty or representation with respect to the Personal Property,
including, but not limited to, fitness for any particular purpose; the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract relating thereto;
patent infringement; or latent defect.  Except as expressly stated herein,
Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis.

 

This Bill of Sale is subject to Section 15.17 of that certain Purchase and Sale
Agreement dated as of __________________, 2014 by and between Seller and
Purchaser.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this _____ day of ___________________, 20__.

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT K

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

 

 

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, _________________________, ____________________, having its
principal office at ________________________________________, __________________
(“Assignor”), hereby sells, transfers, assigns and sets over unto , a , having
its principal office at _________________________________________ (“Assignee”),
its legal representatives, successors and assigns, all of Assignor’s right,
title and interest in, to and under (a) those certain leases referred to on
Exhibit A attached hereto and made a part hereof (the “Leases”) affecting the
real estate legally described in the Agreement (as hereinafter defined) and
commonly known as ________________________ Apartments (the “Property”), and (b)
the rent therein referred except, however, that portion of said rent
attributable to periods of time prior to the Closing Date, as defined in that
certain Agreement of Purchase and Sale by and between Assignor and Assignee,
dated as of ________________, 2014 (the “Agreement”).

 

Assignee does hereby accept the foregoing Assignment and Assumption of Leases
subject to the terms and conditions herein and in the Leases, and does hereby
assume, without exculpation, as of the date hereof, and become responsible for
and agree to perform, discharge, fulfill and observe all of the obligations,
terms, covenants, provisions and conditions under the Leases arising from and
after the Closing Date and Assignee agrees to be liable for the observance and
performance thereof as fully as though Assignee was the original landlord or
lessor thereunder.

 

Assignor agrees to protect, defend, indemnify and hold harmless Assignee, its
legal representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Leases as to events occurring prior to the Closing Date.

 

Assignee agrees to protect, defend, indemnify and hold harmless Assignor, its
legal representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignor, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Leases as to events occurring from and after the Closing Date.

 

Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Leases, it is expressly understood and agreed by and between the
parties hereto that any liability of Assignor hereunder shall be limited as set
forth in Section 15.17 of that certain





1

--------------------------------------------------------------------------------

 



Purchase and Sale Agreement dated as of ____________________, 2014 by and
between Assignor and Assignee.

 

This Assignment and Assumption of Leases shall be binding upon and shall inure
to the benefit of Assignor and Assignee and their respective beneficiaries,
legal representatives, heirs, successors and assigns.

 

This Assignment and Assumption of Leases may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this _____ day of _________________, 20__.

 

 

 

 

 

 

 

Assignor:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 





2

--------------------------------------------------------------------------------

 



EXHIBIT “A”

to

Assignment and Assumption of Leases

 

 

Rent Roll

 

3

--------------------------------------------------------------------------------

 

EXHIBIT L

 

FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ______________________, ____________________, having its principal
office at 5750 East River Road, Minneapolis, Minnesota  55432 (“Assignor”),
hereby sells, transfers, assigns and sets over to
_______________________________, a having its principal office at
______________________________________________ (the “Assignee”), and Assignee
hereby assumes and accepts the assignment and delegation of all of Assignor’s
right, title and interest in and to the contracts described on Exhibit A
attached hereto (the “Service Contracts”) relating to certain real property
located at _____, _________, and Assignee hereby accepts such assignment and
hereby assumes the performance of all of the terms, covenants and conditions
imposed upon Assignor under said Service Contracts accruing or arising on or
after the date of this Assignment.

 

Assignor hereby covenants that Assignor will, upon written request, execute and
deliver to Assignee or Assignee’s successors, nominees or assigns (collectively,
“Assignee’s Successors”), any instruments as Assignee or Assignee’s Successors
may reasonably request in order to fully assign to Assignee or Assignee’s
Successors all Assignor’s right, title, and interest in and to the Service
Contracts.

 

Assignor shall be responsible for and Assignee shall not be liable for any and
all costs (including reasonable attorneys’ fees and costs), damages,
liabilities, claims, losses and causes of action incurred by or asserted against
Assignee as a result of any failure to perform any obligation of Assignor under
said Service Contracts which accrued prior to the date of this Assignment.

 

Assignee shall be responsible for and Assignor shall not be liable for any and
all costs (including reasonable attorneys’ fees and costs), damages,
liabilities, claims, losses, and causes of action incurred by or asserted
against Assignor as a result of any failure to perform or breach by Assignee of
any of Assignee’s obligations under the Service Contracts which accrued on or
after the date of this Assignment.

 

Assignor agrees to protect, defend, indemnify and hold harmless Assignee, its
legal representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Service Contracts as to events occurring prior to the Closing Date.

 

Assignee agrees to protect, defend, indemnify and hold harmless Assignor, its
legal representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignor, its legal





1

--------------------------------------------------------------------------------

 



representatives, successors and assigns or any of them arising out of or in
connection with the Service Contracts as to events occurring from and after the
Closing Date.

 

Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Service Contracts, it is expressly understood and agreed by and
between the parties hereto that any liability of Assignor hereunder shall be
limited as set forth in Section 15.17 that certain Purchase and Sale Agreement
dated as of _______________________, 2014 by and between Assignor and Assignee.

 

This Assignment and Assumption of Service Contracts shall be binding upon and
shall inure to the benefit of Assignor and Assignee and their respective
beneficiaries, legal representatives, heirs, successors and assigns.

 

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the date set forth below.

 

Executed as of this ______ day of ______________, 20__.

 

 

 

 

 

 

 

Assignor:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 





3

--------------------------------------------------------------------------------

 



EXHIBIT “A”

to

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

SCHEDULE OF CONTRACTS

 

 

 

(See Attached)

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT M

 

GENERAL ASSIGNMENT OF INTANGIBLES

 

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, ________________________________________, having its
principal office at 5750 East River Road, Minneapolis, Minnesota 55432
(“Assignor”), hereby sells, transfers, assigns and sets over to
_____________________________, a whose address is
____________________________________________ (“Assignee”), its legal
representatives, successors and assigns, all of Assignor’s right, title and
interest in and to, (i) all assignable existing warranties and guaranties
(express or implied) issued to Assignor in connection with the property located
at _________________ (the “Property”); (ii) all assignable licenses, permits,
and certificates of occupancy,  (iii)  all assignable trade names, domain names,
logos, marks, trademarks, service marks, symbols and items of identification
relative to the Property which are owned by Seller, (iv) plans, drawings,
specifications, surveys, engineering reports, and other technical descriptions,
if any, relating to the Property in Assignor’s possession, and (v) all telephone
exchange numbers and other items of intangible personal property owned by
Assignor that relate to the ownership, use, leasing, maintenance, service or
operation of the Property (collectively, the “Intangibles”).

 

This General Assignment of Intangibles shall be binding upon and shall inure to
the benefit of Assignor and Assignee and their respective beneficiaries, legal
representatives, heirs, successors and assigns.

 

Notwithstanding anything to the contrary contained in this General Assignment of
Intangibles, it is expressly understood and agreed by and between the parties
hereto that any liability of Assignor hereunder shall be limited as set forth in
Section 15.17 of that certain Purchase and Sale Agreement dated as of
______________________, 2014 by and between Assignor and Assignee.

 

This General Assignment of Intangibles may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same agreement.

 

 

[Signatures on following page]





1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this General Assignment of
Intangibles this _____ day of _________________, 20__.

 

 

 

 

 

 

 

Assignor:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT N

 

FORM OF TENANT NOTICE

 

 

 

(Month) (Date), 20__

 

________________________





 

 

Re:NOTICE OF CHANGE OF OWNERSHIP

 

 

Dear Resident,

 

This is to advise you that, effective (Month) (Day), 20__,
________________________ Apartments have been sold to , a (“New Owner”).

 

The security deposit that you paid in conjunction with your leased apartment, in
the amount of

$, has been received by the New Owner who has assumed responsibility for
distribution in accordance to the terms and conditions set forth in your lease
agreement.  All future rental payments with respect to your apartment lease
agreement should continue to be paid on the 1st of each month directly to the
onsite leasing office and made payable to .

 

Please feel free to contact the office management at ________________________
Apartments at _________________ if you should have any questions.

 

Sincerely,

 

The ________________________ Apartments Team

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT O

 

FORM OF CERTIFICATE OF NON-FOREIGN STATUS

 

 

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by
______________________________, a Minnesota limited liability company
(“Seller”), the undersigned hereby certifies the following on behalf of the
Seller:

 

1.Seller is not a foreign corporation, foreign trust, foreign estate or foreign
person (as this term is defined in the Internal Revenue Code and Income Tax
Regulations);

 

2.Seller’s U.S. employer identification number is; and

 

3.Seller’s address is.

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and believe it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Seller.

 

Dated: ____________________, 20____

 

 

 

 

 

 

Seller:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 



 

--------------------------------------------------------------------------------